Exhibit 10.2
Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with six asterisks (******). A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.
MANAGEMENT AGREEMENT
BY AND BETWEEN
EXTERRAN PARTNERS, L.P.,
AS THE MANAGER,
EXLP ABS 2009 LLC,
AS THE ISSUER, AND
EXLP ABS LEASING 2009 LLC,
AS THE LESSOR
OCTOBER 13, 2009
ALL RIGHT, TITLE AND INTEREST IN AND TO THIS AGREEMENT ON THE PART OF EACH OF
EXLP ABS 2009 LLC AND EXLP ABS LEASING 2009 LLC HAS BEEN ASSIGNED TO AND IS
SUBJECT TO A SECURITY INTEREST IN FAVOR OF WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS INDENTURE TRUSTEE, UNDER AN INDENTURE, DATED AS OF OCTOBER 13,
2009, FOR THE BENEFIT OF THE PERSONS REFERRED TO THEREIN.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. DEFINITIONS
    2  
 
       
2. APPOINTMENT OF THE MANAGER
    2  
2.1 Appointment
    2  
2.2 Standard of Performance
    2  
2.3 Conflicts of Interest
    2  
2.4 Similar Services
    2  
2.5 Use of Affiliates, Assignment of Rights and Obligations
    3  
2.6 Relationship between the Issuer, the Lessor and the Manager
    3  
2.7 Back-up Manager
    3  
 
       
3. MANAGEMENT TERM
    3  
3.1 Duration of Management Term
    3  
3.2 Resignation by the Manager
    4  
3.3 Termination with Respect to an Owner Compressor
    4  
 
       
4. OWNERSHIP OF OWNER COMPRESSORS
    4  
4.1 Retention of Title
    4  
4.2 Liens
    4  
 
       
5. DUTIES/RIGHTS OF THE MANAGER
    5  
5.1 Duties of the Manager
    5  
5.2 Marketing
    5  
5.3 Contract and Administration Obligations
    5  
5.4 Billing and Other Information
    6  
5.5 Defaults by Users; Contract Amendments and Waiver
    6  
5.6 Maintenance; Manager’s Expenses
    7  
5.7 Insurance
    7  
5.8 Taxes
    8  
5.9 Compliance with Law
    9  
5.10 Records and Information
    9  
5.11 User Contract
    10  
5.12 Other Services
    10  
5.13 Mutual Maintenance and Servicing
    10  
5.14 Purchase Account
    11  
5.15 Consent and Agreement by Lessor
    11  
 
       
6. AUTHORITY AND CONSENTS
    11  
6.1 The Issuer and the Lessor
    11  
6.2 Manager Default
    11  
 
       
7. ACCOUNTS AND PAYMENTS
    12  
7.1 Lockbox Accounts
    12  
7.2 Deposits to the Lockbox Account
    12  

(i)



--------------------------------------------------------------------------------



 



              Page
7.3 Withdrawal from Trust Account
    12  
7.4 No Set-Off, Counterclaim, etc
    13  
7.5 Manner of Payment
    14  
 
       
8. MANAGER ADVANCES
    14  
8.1 Manager Advances
    14  
 
       
9. COVENANTS OF THE MANAGER
    14  
9.1 Preparation and Delivery of Reports
    14  
9.2 Maintenance of Offices
    17  
9.3 Inspection
    17  
9.4 Ownership of Owner Compressors
    18  
9.5 Separate Bank Accounts
    18  
9.6 Compliance with Organizational Documents; Applicable Law
    18  
9.7 Substantive Consolidation
    18  
9.8 Credit Policy
    18  
9.9 Appraisals
    18  
9.10 Lockbox Account
    18  
 
       
10. WARRANTY
    19  
10.1 ISSUER
    19  
10.2 MANAGER
    19  
 
       
11. COMPENSATION AND REIMBURSEMENT OF THE MANAGER
    19  
11.1 Compensation of the Manager
    19  
11.2 S&A Fee
    20  
11.3 Operations Fee
    20  
11.4 Incentive Management Fee
    21  
11.5 Reimbursable Expenses
    21  
 
       
12. MANAGER DEFAULT
    21  
12.1 Events or Conditions
    21  
12.2 Unpaid Outstanding Obligations
    25  
12.3 Appointment of Back-up Manager or Replacement Manager
    26  
12.4 Rights of User
    26  
12.5 Termination
    26  
12.6 Issuer’s Duties
    26  
 
       
13. NO PARTNERSHIP
    26  
 
       
14. NO FORCE MAJEURE
    27  
 
       
15. CURRENCY/BUSINESS DAY
    27  
15.1 US Currency
    27  
15.2 Payment Date
    27  
 
       
16. INDEMNIFICATION
    27  
16.1 Issuer
    27  
16.2 EXLP
    27  

(ii)



--------------------------------------------------------------------------------



 



              Page
16.3 Survival
    28      
17. NO BANKRUPTCY PETITION AGAINST THE ISSUER OR THE LESSOR
    28  
 
       
18. REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE LESSOR
    28  
18.1 Organization and Good Standing
    28  
18.2 Due Qualification
    28  
18.3 Power and Authority
    28  
18.4 Enforceable Obligations
    28  
18.5 No Violation
    28  
18.6 No Proceedings or Injunctions
    29  
18.7 Compliance with Law
    29  
18.8 Principal Place of Business; Operations in the United States
    29  
18.9 Approvals
    29  
18.10 Governmental Consent
    29  
18.11 Ordinary Course
    30  
18.12 Taxes
    30  
 
       
19. REPRESENTATIONS AND WARRANTIES OF THE MANAGER
    30  
19.1 Organization and Good Standing
    30  
19.2 Due Qualification
    30  
19.3 Power and Authority
    30  
19.4 Enforceable Obligations
    30  
19.5 No Violation
    31  
19.6 No Proceedings or Injunctions
    31  
19.7 Compliance with Law
    31  
19.8 Principal Place of Business; Operations in the United States
    31  
19.9 Approvals
    32  
19.10 Governmental Consent
    32  
19.11 Ordinary Course
    32  
19.12 Identification Marks
    32  
19.13 Taxes
    32  
19.14 Omnibus Agreement
    32  
 
       
20. GENERAL
    32  
20.1 Notices
    32  
20.2 Attorneys’ Fees
    35  
20.3 Further Assurances
    35  
20.4 Severability
    35  
20.5 Assignability and Successors
    35  
20.6 Waiver
    35  
20.7 Headings
    36  
20.8 Schedules and Exhibits
    36  
20.9 Counterparts; Electronic Mail
    36  
20.10 Entire Agreement; Amendments
    36  
20.11 GOVERNING LAW
    36  
20.12 CONSENT TO JURISDICTION
    36  

(iii)



--------------------------------------------------------------------------------



 



              Page
20.13 Waiver of Immunity
    37  
20.14 Judgment Currency
    37  
20.15 Limitation on Payment
    38  
20.16 Rights of Series Enhancer
    38  

EXHIBITS AND SCHEDULES

     
Exhibit A
  FORM OF ASSET BASE CERTIFICATE
Exhibit B
  CREDIT AND COLLECTION POLICIES
Exhibit C
  FORM OF MANAGER REPORT
Exhibit D
  OVERHAUL POLICY
Schedule 5.7(a)
  SUBLIMIT TO PERILS SCHEDULE
Schedule 19.14
  COPY OF OMNIBUS AGREEMENT

(iv)



--------------------------------------------------------------------------------



 



MANAGEMENT AGREEMENT
THIS MANAGEMENT AGREEMENT, dated as of October 13, 2009 (as amended, modified or
supplemented from time to time in accordance with the terms hereof, this
“Agreement”) is entered into by and between EXLP ABS 2009 LLC, a limited
liability company formed under the laws of the State of Delaware, whose
principal office is at 16666 Northchase Drive, Houston, Texas 77060 (together
with its successors and permitted assigns, the “Issuer”), EXLP ABS LEASING 2009
LLC, a limited liability company formed under the laws of the State of Delaware,
whose principal office is at 16666 Northchase Drive, Houston, Texas 77060
(together with its successors and permitted assigns, the “Lessor”) and EXTERRAN
PARTNERS, L.P., a limited partnership organized under the laws of the State of
Delaware whose principal office is at 16666 Northchase Drive, Houston, Texas
77060 (together with its successors and permitted assigns, “EXLP”), as the
initial Manager hereunder (in such capacity, together with any Replacement
Manager appointed hereunder, including, upon the occurrence of the Management
Replacement Date under and as defined in the Back-up Management Agreement, the
Back-up Manager, the “Manager”).
RECITALS
     WHEREAS, the Lessor, a subsidiary of the Issuer, owns substantially all of
the Owner Compressors and leases certain of such Owner Compressors to the
Issuer;
     WHEREAS, the Issuer leases from the Lessor certain of the Owner Compressors
and owns the remaining Owner Compressors;
     WHEREAS, the Manager is primarily in the business of providing contract
compression services and occasionally leasing compressors;
     WHEREAS, the Issuer, the Lessor and the Manager desire to enter into this
Agreement pursuant to which the Manager will operate, maintain and manage the
Owner Compressors and provide contract compression services to Users pursuant to
User Contracts on behalf of the Issuer and the Lessor;
     WHEREAS, the Lessor acknowledges that its revenues are expected to be
derived solely from lease rentals received from the Issuer and the Issuer’s
operating revenues, in turn, are expected to be derived primarily from the
provision of contract compression services and occasionally the rental of the
Owner Compressors to Users pursuant to User Contracts; and
     WHEREAS, the Lessor and the Issuer acknowledge that if there were no
services (as described below) provided by the Manager, the ability of the Lessor
and the Issuer to obtain revenue would be materially impaired;
     NOW, THEREFORE, in consideration of the premises and mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



1. DEFINITIONS
     Capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings assigned to such terms in Appendix A to the Indenture,
dated as of October 13, 2009 (as amended, modified or supplemented from time to
time in accordance with its terms, the “Indenture”), among the Issuer, the
Lessor and Wells Fargo Bank, National Association, as indenture trustee
(together with its successors and assigns, the “Indenture Trustee”), as such
Appendix A may be amended, supplemented or otherwise modified from time to time
in accordance with the provisions of the Indenture, and the rules of usage set
forth in such Appendix A shall apply to this Agreement.
2. APPOINTMENT OF THE MANAGER
     2.1 Appointment.  Upon the terms and conditions hereinafter provided, each
of the Issuer and the Lessor hereby appoint EXLP as the initial Manager of the
Owner Compressors.  The Manager shall be responsible, on behalf of the Issuer,
for providing contract compression services utilizing the Owner Compressors, as
well as operating, maintaining and managing all of the Owner Compressors. The
Lessor consents to and joins in with the contract engaging the Manager for the
purpose of assuring that the Owner Compressors are under management as provided
herein. EXLP, as initial Manager, and each other Replacement Manager as may from
time to time become Manager hereunder, hereby accepts such appointment and
agrees to provide contract compression services and operate, maintain and manage
all of the Owner Compressors in accordance with this Agreement.
     2.2 Standard of Performance.  In performing its obligations hereunder
(including the Manager’s obligations (a) to identify Collections that are
allocable to the Securitization Collateral and (b) to perform its obligations
under the Intercreditor Agreement), the Manager shall use such efforts which are
in accordance with the Services Standard.  The duties of the Manager will be
limited to those expressly set forth in this Agreement and the Related Documents
and the Manager will not have any fiduciary or other implied duties or
obligations to the Issuer or any of its assignees.
     2.3 Conflicts of Interest.  Except as otherwise permitted, the Manager
shall perform its duties and obligations under this Agreement on a fair and
equitable basis. Without prejudice to the generality of the foregoing, the
Manager will not discriminate between the Owner Compressors and the Other EXLP
Compressors (or, in the case of any Manager other than EXLP or an EXLP
Affiliate, Compressors or any other equipment of a type similar to the Owner
Compressors that are owned, maintained, managed or for which contract
compression services are provided by such Manager for its own account) on any
basis which could reasonably be considered discriminatory or adverse.
     2.4 Similar Services.  It is expressly understood and agreed that nothing
herein shall be construed to prevent, prohibit or restrict the Manager or any
Affiliate of the Manager from providing the same or similar services as those
provided under this Agreement to any other Person or from providing contract
compression services or manufacturing, selling, owning, managing, maintaining,
operating or otherwise dealing with Compressors on its or others’ behalf;
provided that no such activity shall in any way reduce the obligations of the
Manager hereunder to comply with the Services Standard.

2



--------------------------------------------------------------------------------



 



     2.5 Use of Affiliates, Assignment of Rights and Obligations.  (a) Each of
the Issuer and the Lessor hereby consents to and agrees that, in performing its
duties hereunder, the Manager may further contract with, or delegate to, its
Affiliates to provide any or all services to be provided by the Manager pursuant
to this Agreement; provided that the Manager shall remain liable for all
services to be provided and which any of its Affiliates have been contracted to
perform; and provided, further, that the Manager shall be solely responsible for
the payment of all fees and expenses (which shall be negotiated and determined
at an arm’s-length basis) owing to all such Affiliates.
          (b) During the term of this Agreement, the Manager shall not, without
the prior written consent of the Requisite Global Majority in each instance,
(i) terminate its rights under the Omnibus Agreement, without replacing the
Omnibus Agreement with a replacement agreement providing for similar management
services with a counterparty capable of carrying out such management services
(as determined by the Deal Agent in its reasonable discretion), or (ii) amend,
modify or waive the terms of the Omnibus Agreement in a manner that could
reasonably be expected to materially and adversely affect the ability of the
Manager to perform its obligations under this Agreement or any other Related
Document to which it is a party.
     2.6 Relationship between the Issuer, the Lessor and the Manager.  All of
the functions, duties and services performed by the Manager under this Agreement
shall be performed by the Manager as an independent contractor and not as an
agent of the Issuer or the Lessor except to the limited extent expressly set
forth in this Section 2.6.  The Manager does not have the authority to act as an
agent of the Issuer or the Lessor and the Manager, in its capacity as such, does
not, except as to the execution of User Contracts, have the authority to bind
the Issuer or the Lessor or their assets.  The Manager is authorized to act as
the agent of the Issuer (and, to the extent relevant to the particular
situation, of the Lessor) with respect to administering, collecting, reporting
and remitting sales, use and other taxes due from Users. Neither the Issuer nor
the Lessor shall have any liability for the acts of the Manager.  The foregoing
provision regarding liability shall not affect the ability of a state or other
taxing authority to hold the Issuer (or, to the extent relevant to the
particular situation, the Lessor) liable for sales, use or similar taxes that
the Manager fails to collect from the Users, including related penalties and
interest. Any fee or other compensation payable by the Issuer to the Manager is
an ordinary and necessary business expense of the Issuer. No fee is anticipated
to be paid by the Lessor to the Manager, it being understood that the
compensation received by the Manager from the Issuer is the full compensation to
which the Manager is to be entitled for all services to be rendered to both the
Issuer and the Lessor pursuant to the terms of this Agreement.
     2.7 Back-up Manager.  If the Back-up Manager or any other Person shall
become the Replacement Manager, then the Requisite Global Majority shall have
the right to appoint another Eligible Back-up Manager as Back-up Manager.
3. MANAGEMENT TERM
     3.1 Duration of Management Term.  The Management Term shall commence as of
the Closing Date and shall continue in force with respect to an Owner Compressor
until the earliest to occur of:  (i) the occurrence of a Compressor Termination
Event with respect to such Owner Compressor, (ii) the date on which the
Indenture is discharged in accordance with its terms and all Outstanding
Obligations (including all amounts owing to any Series Enhancer

3



--------------------------------------------------------------------------------



 



pursuant to any Enhancement Agreement) have been paid in full, and (iii) with
respect to any Manager, the removal and replacement of the Manager in accordance
with the provisions of Section 12 hereof.  Except as set forth in this Section 3
or Section 12 hereof, the rights and obligations of the Manager hereunder may
not be terminated by, or on behalf of, the Issuer or the Lessor for any reason.
     3.2 Resignation by the Manager.  Neither EXLP nor any successor Manager may
resign from its obligations and duties as the Manager hereunder, except upon a
determination that the performance by EXLP or such successor Manager, as the
case may be, of its duties under this Agreement is no longer permissible under
Applicable Law, which determination shall be evidenced by an Opinion of Counsel,
in form and substance reasonably satisfactory to the Requisite Global Majority,
to such effect addressed and delivered to the Indenture Trustee (on behalf of
the Noteholders, each Series Enhancer and the other Persons specified in the
Indenture), the Issuer and each Series Enhancer. No such resignation will become
effective until a Replacement Manager has assumed the obligations and duties of
the Manager under this Agreement in accordance with the terms hereof.
     3.3 Termination with Respect to an Owner Compressor.  Notwithstanding the
other provisions of this Section 3 to the contrary (but subject to the
provisions of Section 12), the Management Term shall terminate with respect to
any Owner Compressor which becomes an Obsolete Compressor, is subject to a
Casualty Loss (other than a temporary requisition by any Governmental Authority
for a period of not more than 180 days), or has been sold or foreclosed (any of
the foregoing, a “Compressor Termination Event”) as of the date of such
Compressor Termination Event; provided that as to any Owner Compressor subject
to a Compressor Termination Event for which a Substitute Compressor has not been
provided in accordance with Section 4.02 of the Contribution Agreement, the
Manager shall continue to have the duty, to the extent any of the following
amounts are actually received by the Manager, to deposit into the Trust Account
all Casualty Proceeds or other amounts received with respect to such Obsolete
Compressor or the Owner Compressor that was subject to such Casualty Loss, at
such time as provided for herein or in the Indenture.  The Issuer and the
Manager shall notify the other party and the Indenture Trustee promptly after it
obtains knowledge of any Compressor Termination Event.
4. OWNERSHIP OF OWNER COMPRESSORS
     4.1 Retention of Title.  The Issuer  or the Lessor, as the case may be,
shall at all times retain full legal and equitable title to the Owner
Compressors, notwithstanding the management thereof by the Manager hereunder.
The Manager shall not make reference to or otherwise deal with or treat the
Owner Compressors in any manner except in conformity with this Section 4.1.
     4.2 Liens.  The Manager will promptly pay or discharge any and all sums
claimed by any party which, if unpaid, might become a Lien, charge, security
interest or other encumbrance upon or with respect to any Owner Compressor,
including any accession thereto, or any part thereof or the interest of the
Issuer therein other than Permitted Encumbrances (each a “Lien Claim”) and will
promptly discharge any Lien Claim which arises; provided, however, that the
Manager shall be under no obligation to pay or discharge any Lien Claim so long
as it is contesting the validity thereof in good faith, in a reasonable manner
and by appropriate legal proceedings, and the nonpayment thereof does not, in
the commercially reasonable opinion of

4



--------------------------------------------------------------------------------



 



the Manager, adversely affect the title, property or rights of any Entitled
Party thereto.  Without limiting the generality of this Section 4.2, the Manager
shall be required to pay or discharge any Lien Claim (1) that results from an
act or omission by the Manager with respect to which the Manager would not be
entitled to indemnification pursuant to Section 16 hereof (“Manager
Malfeasance”) or (2) if prior to such payment or discharge, the Manager receives
from the Issuer the amount thereof (the “Owner Lien Claim Amount”).  If any Lien
Claim shall have resulted from Manager Malfeasance and shall have been paid by
the Issuer, whether directly or by payment of the Owner Lien Claim Amount to the
Manager, then, in either case, the Manager shall promptly reimburse the Issuer,
upon presentation of an invoice therefor.
5. DUTIES/RIGHTS OF THE MANAGER
     5.1 Duties of the Manager.  Subject to the terms and provisions hereof, the
Manager shall provide the services specified in this Section 5 to, and on behalf
of, the Issuer and the Lessor during the Management Term with respect to the
Owner Compressors. The parties hereto acknowledge and agree that, if an Owner
Compressor is then subject to a User Contract, the User under such User Contract
may provide certain of the obligations set forth in Sections 5.6, 5.7, 5.8 and
5.9 hereof to the extent required or permitted under such User Contract.
     5.2 Marketing.
          (a) During the Management Term, the Manager shall provide contract
compression services and market, service, maintain and operate all Owner
Compressors consistent with the Services Standard.  In addition, for so long as
EXLP or an EXLP Affiliate is the Manager, EXLP or such EXLP Affiliate as Manager
shall keep the Owner Compressors under User Contracts subject to approximately
the same (and not materially lower) utilization rates and contract rates and in
the same manner as the Other EXLP Compressors.  In addition, the Manager shall,
consistent with the Services Standard, negotiate the terms and conditions of all
User Contracts; provided that the terms and conditions of such User Contracts
must be consistent with those of User Contracts that utilize the Other EXLP
Compressors viewed as a single group (or, if the Manager is not EXLP or an EXLP
Affiliate, Compressors or equipment of a type similar to the Owner Compressors
that are owned,  managed, maintained, operated or for which contract compression
services are provided by such Manager (or by any subcontractor or delegate
appointed by the Manager and permitted under Section 2.5(a)) for the Manager’s
own account and third parties other than the Issuer and the Lessor) and, in any
event, must comply with (i) then generally accepted industry standards, (ii) for
so long as the Manager is EXLP or an EXLP Affiliate, the terms of the
Contribution Agreement and (iii) the requirements of the Related Documents. 
          (b) In performing its marketing duties pursuant to this Section 5.2,
the Manager shall use its best efforts to comply with the applicable
concentration limits set forth in Appendix A to the Indenture in the definitions
of Excess 499 H/P Amount, Excess 999 H/P Amount and Excess Customer
Concentration Amount.
     5.3 Contract and Administration Obligations.  The Manager shall, consistent
with the Services Standard, cause to be performed when due, on behalf of the
Issuer (and, if applicable, the Lessor), all of the Issuer’s (or, where
applicable, the Lessor’s) performance obligations under the User Contracts and
the other Related Documents to which the Issuer is a party; provided,

5



--------------------------------------------------------------------------------



 



however, that nothing contained herein shall be construed as creating credit
recourse to the Manager for (i) the principal balance of, and accrued interest
or Commitment Fees on, the Notes or other amounts owing by either the Issuer or
the Lessor under the Related Documents or (ii) indemnification payments
otherwise the obligation of the Issuer or the Lessor pursuant to the Related
Documents (except to the extent that the Manager would otherwise be liable for
such indemnification payment pursuant to the provisions of Section 16 hereof).
     5.4 Billing and Other Information.  During the Management Term, the Manager
shall bill, on behalf of the Issuer (and, if applicable, the Lessor), for all
contract payments and other sums due to the Issuer with respect to the User
Contracts and shall also be responsible for the collection thereof.  Such bills
may be prepared in summary format, but shall contain a detailed listing of each
User Contract so contracted.
     5.5 Defaults by Users; Contract Amendments and Waiver.
          (a) In the event of any breach or default by a User under a User
Contract, the Manager shall, consistent with the Services Standard, take
appropriate remedial action, in the name of the Issuer (which action the Lessor
hereby agrees shall also bind the Lessor), with respect to such defaulted User
Contract including, without limitation, (i) the termination of such User
Contract, (ii) the recovery of possession of any or all Owner Compressors
subject thereto and (iii) the enforcement of any other rights or remedies of the
Issuer under such User Contract, including, without limitation, the right to
payment for any contract compression services or payment of other amounts owed
by such User under such User Contract. In furtherance of the foregoing, the
Manager shall, consistent with the Services Standard, (i) institute and
prosecute such legal proceedings in the name of the Issuer or the Lessor as is
permitted by Applicable Law in order to accomplish the foregoing, (ii) settle,
compromise and/or terminate such proceedings or (iii) reinstate such User
Contract; provided that the Manager shall not be required to take any such
action if, in the exercise of its reasonable commercial judgment, the Manager
would not take such action if such User Contract were with an EXLP Affiliate
other than the Issuer or the Lessor (or, if the Manager is not EXLP or an EXLP
Affiliate, Compressors or equipment of a type similar to the Compressors that
are owned,  managed, maintained, operated or for which contract compression
services are provided by such Manager (or by any subcontractor or delegate
appointed by Manager and permitted under Section 2.5(a)) for Manager’s own
account and third parties other than the Issuer and the Lessor).  All
out-of-pocket expenses incurred by the Manager in performing its obligations
pursuant to the provisions of this Section 5.5, after reduction of such amounts
for enforcement costs actually received by the Manager pursuant to the terms of
the related User Contracts, shall be a Reimbursable Expense.  The Issuer
reserves the right to take, upon written notice to the Manager, in its sole
discretion, any or all of the actions described in this Section 5.5 directly in
its own name and on its own behalf.  In such an event the Manager, at the
Issuer’s expense, shall cooperate with the Issuer (or its designee or assignee)
and provide the Issuer (or its designee or assignee) with such assistance as the
Issuer may reasonably request.
          (b) In performing its obligations hereunder, the Manager may, acting
in the name of the Issuer or the Lessor and without the necessity of obtaining
the prior consent of the Issuer, the Lessor or any other Entitled Party, grant
consents or enter into and grant modifications, waivers and amendments to the
terms of any User Contract except for consents,

6



--------------------------------------------------------------------------------



 



modifications, waivers or amendments that (x) are inconsistent with the Services
Standard or (y) contravene (or permit the contravention of) any provision of the
Indenture.
     5.6 Maintenance; Manager’s Expenses.
          (a) The Manager shall, consistent with the Services Standard, cause
the Owner Compressors to be maintained in good operating order and condition.
The standard for such maintenance shall be the highest of the following: 
(i) any standard required or set forth for the Owner Compressors by Applicable
Law, (ii) the Services Standard, (iii) with respect to the Owner Compressors
utilized to provide contract compression services, any standard set forth in the
related User Contract, and (iv) with respect to the Owner Compressors leased to
a User, any standard set forth in the related User Contract.  All amounts
expended by the Manager for maintenance (other than maintenance, modifications,
repackagings and overhauls made in compliance with Section 5.6(b) hereof) of the
Owner Compressors, after reduction of such amounts for maintenance payments
actually received by the Manager pursuant to the terms of any related User
Contract, shall be an expense of the Manager and not subject to reimbursement by
the Issuer except as part of the Operations Fee.
(b) (i) The Manager shall conduct, or cause to be conducted, overhauls of the
Owner Compressors at such intervals and in such detail as it conducts overhauls
of the Other EXLP Compressors (or, if the Manager is not EXLP or an EXLP
Affiliate, Compressors or equipment of a type similar to the Compressors that
are owned,  managed, maintained, operated or for which contract compression
services are provided by such Manager (or by any subcontractor or delegate
appointed by Manager and permitted under Section 2.5(a)) for Manager’s own
account and for the account of third parties other than the Issuer and the
Lessor).
     (ii) Maintenance, modifying, repackaging and/or overhauls of the Owner
Compressors that are capitalized in accordance with GAAP may be performed by the
Manager or third parties as reasonably determined by the Manager. For such
maintenance, modifying, repackaging and/or overhauls of the Owner Compressors,
the Issuer will pay the Overhaul Fee.
     5.7 Insurance.
          (a) The Manager will cause to be carried and maintained, at its sole
expense (unless insured in a manner consistent with this paragraph by Users),
with respect to all Owner Compressors at all times during the Management Term
thereof and for the geographic area in which any Owner Compressor is at any time
located (i) physical damage insurance insuring against risks of physical loss or
damage to the Owner Compressors (“Property Insurance”) with an aggregate annual
loss limit of  not less than $20,000,000 per occurrence (except for certain
perils which have sub-limits in the amounts set forth on Schedule 5.7(a)
attached hereof), and (ii) liability insurance against liability for bodily
injury, death and property damage resulting from the use and operation of the
Owner Compressors (“Liability Insurance”) with an aggregate loss limit of not
less than $20,000,000 per occurrence (except for certain perils which have
sub-limits in the amounts set forth on Schedule 5.7(a) hereof) and in each case
shall be on terms consistent with current practices; provided, however, that if
by reason of a force majeure

7



--------------------------------------------------------------------------------



 



event or other event outside of the control of the Manager, one or more of the
terms of such insurance as required hereby are not available in the commercial
insurance markets on commercially reasonable terms, the Manager shall
nevertheless be deemed to have complied with this Section 5.7 if the Manager
obtains such insurance on commercially reasonable terms then available to the
Manager with such premiums, deductibles and policy limits that are consistent
with industry standards which are reasonably satisfactory to each
Series Enhancer.  Property Insurance and Liability Insurance shall be subject to
deductibles that are consistent with industry standards. The policies of
insurance required under this Section 5.7(a) shall be valid and enforceable
policies issued by insurers having an A.M. Best Company general policyholder
rating of “A-” and a financial rating of “IX” or in each case better or
otherwise acceptable to each Series Enhancer and shall provide coverage with
respect to incidents occurring anywhere in the United States.
          (b) Such Property Insurance policy or policies will name the Issuer
and the Indenture Trustee, individually and on behalf of the Entitled Parties,
as the loss payees, as their respective interest may appear, with the Lessor for
purposes of this sentence agreeing that any insurable interest it has in the
Owner Compressors is subject to administration and management by the Issuer and
the Indenture Trustee.  Such Liability Insurance policy or policies will name
the Issuer, the Lessor and the Indenture Trustee, individually and on behalf of
the Entitled Parties, as additional insureds (each an “Additional Insured”). 
Each such policy shall provide that (i) the insurers waive any claim for
premiums and any right of subrogation or setoff against the Additional Insureds,
(ii) it may not be invalidated against any Additional Insured by reason of any
violation of a condition or breach of warranty of the policies or the
application therefor by the Manager or the Issuer, (iii) it may be canceled by
the insurer only after no less than ten (10) days’ prior written notice from the
Manager’s insurance broker to the Indenture Trustee and each Series Enhancer,
and (iv) the insurer will give written notice to the Indenture Trustee and each
Series Enhancer in the event of nonpayment of premium by the Manager when due.
          (c) On the Closing Date, and thereafter within five (5) days of the
expiration date of any expiring policies required under this Section 5.7, the
Manager shall furnish the Indenture Trustee and each Series Enhancer with
certificates of the insurance or replacement insurance coverage required by this
Section 5.7.
          (d) To the extent not sold or transferred pursuant to Section 645 of
the Indenture, any deductibles or losses that are not covered by either the
Property Insurance or Liability Insurance shall be paid by, and for the account
of, the Manager.  The Manager agrees to promptly, but in any event within three
(3) Business Days after receipt of proceeds of such loss, deposit such amounts
into the Trust Account or the Purchase Account, as applicable, in accordance
with Section 302(b) of the Indenture for distribution in accordance with
Section 302 of the Indenture.
          (e) Any Casualty Loss, to the extent recovery is not received from a
User, insurance coverage or other external source, shall be borne by the
Manager, without reimbursement by the Issuer, to the extent such Casualty Loss
is included in the Operations Fee Rate.
     5.8 Taxes.  The Manager shall assist each of the Issuer and the Lessor in
causing to be paid when due, all local, state, federal and foreign Taxes,
license fees, assessments, charges,

8



--------------------------------------------------------------------------------



 



fines, interest and penalties owed by or assessed against the Issuer or the
Lessor (all such Taxes, license fees, assessments, charges, fines, interest and
penalties owed by or assessed against the Issuer or the Lessor being hereinafter
collectively called “Impositions”).  The Manager will also pay, on behalf of the
Issuer and/or the Lessor, as appropriate, (or, if the Manager is not EXLP or an
EXLP Affiliate, such payments will be paid to the Manager as a Reimbursable
Expense) all Impositions that might in any way affect the title of the Issuer or
the Lessor, as the case may be, or result in a Lien upon any Owner Compressors
or result in a Material Adverse Change, in each case, before the same shall
become delinquent; provided, however, that the Manager shall not be required to
pay any Imposition of any kind so long as (i) the Manager is contesting such
Imposition in good faith and by appropriate legal proceedings, on behalf of the
Issuer and/or the Lessor, as appropriate; and (ii) the nonpayment of such
Imposition during such contest shall not, in the reasonable opinion of the
Manager, adversely affect the title, property or rights of the Issuer or the
Lessor. In the event any reports or returns with respect to Impositions are
required to be filed, the Manager will prepare and file such reports or returns,
or cause such reports or returns to be prepared and filed, in such manner as to
show the interests of the Issuer or the Lessor, as the case may be, in the Owner
Compressors, where required by the state or other taxing authority.
     5.9 Compliance with Law.  The Manager, at the expense of the Issuer, shall,
consistent with the Services Standard, cause the Owner Compressors to comply,
and each User Contract entered into or renewed after the date hereof shall
require the User thereunder to comply, in all material respects with all
requirements under the relevant insurance policies and with Applicable Law
(subject to Section 604 of the Indenture), including to the extent applicable to
the Manager and its undertakings hereunder, all laws, rules and regulations
promulgated, imposed or monitored by OFAC, and Section 604 of the Indenture.  
In the event that such Applicable Law requires any alteration of an Owner
Compressor, or in the event that any equipment or appliance of an Owner
Compressor shall be required to be changed or replaced, or in the event that any
additional or other equipment or appliance is required to be installed on an
Owner Compressor in order to materially comply with such Applicable Law, the
Manager, at the expense of the Issuer paid in accordance with Section 5.6 as
applicable, shall make such alteration, change, replacement or addition (a
“Mandatory Alteration”); provided, however, that the Manager, in good faith,
shall contest the validity or application of any such Applicable Law which it
would have contested if the affected Owner Compressor had been an Other EXLP
Compressor (or, if the Manager is not EXLP or an EXLP Affiliate, Compressors or
equipment of a type similar to the Compressors that are owned,  managed,
maintained, operated or for which contract compression services are provided by
such Manager (or by any subcontractor or delegate appointed by the Manager and
permitted under Section 2.5(a)) for the Manager’s own account and third parties
other than the Issuer and the Lessor), in any reasonable manner which does not,
in the opinion of the Manager, adversely affect the title, property or rights of
the Issuer or the Lessor.
     5.10 Records and Information.  The Manager shall, consistent with the
Services Standard, maintain separate, complete and accurate records relating to
the Owner Compressors and all matters covered by this Agreement in the same form
and to the same extent as the Manager customarily maintains records in respect
of the Other EXLP Compressors (or, if the Manager is not EXLP or an EXLP
Affiliate, Compressors or equipment of a type similar to the Compressors that
are owned,  managed, maintained, operated or for which contract compression
services are provided by the Manager (or by any subcontractor or delegate
appointed by the

9



--------------------------------------------------------------------------------



 



Manager and permitted under Section 2.5(a)) for the Manager’s own account and
third parties other than the Issuer and the Lessor).  The Manager shall
promptly, upon request of  the Issuer or any Series Enhancer, deliver to the
Issuer, such Series Enhancer or any designee of any of the foregoing such
records. Upon request, the Manager shall promptly supply the Issuer with all
information necessary for the Issuer to prepare all reports required of the
Issuer under the Related Documents.
     5.11 User Contract.  The Manager shall store at its offices at 16666
Northchase Drive, Houston, Texas 77060, or at the offices of any of its
Affiliates, an electronic copy of all manually executed User Contracts and
related Contract Files and shall destroy in accordance with its standard
practice the originally executed counterparts of each User Contract. The Manager
will maintain the electronic copy of all manually executed User Contracts in a
secure data storage facility, with restrictions on authority for signatures,
document modification and access codes. The Manager shall provide the Issuer,
the Indenture Trustee and the Noteholders thirty (30) days prior written notice
of a change in the location of the Manager’s offices, which shall include the
relocation address.  The Manager shall electronically mark (or include in a
conspicuous manner on the User Contract) in a conspicuous manner each User
Contract acquired by, or entered into by, the Issuer (or by the Manager on the
Issuer’s behalf) after the Closing Date to indicate that such User Contract has
been pledged or may be pledged to one or more financial institutions or their
representative and that a sale or other disposition of such User Contract may
violate rights of such pledgee.
     5.12 Other Services.  The Manager shall be responsible for the provision of
such other services incidental to the foregoing as may from time to time be
required under the User Contracts and other Related Documents or may be
reasonably necessary in connection with the Domestic Contract Compression
Business of the Issuer.
     5.13 Mutual Maintenance and Servicing.  So long as the Manager is EXLP or
an EXLP Affiliate, the Manager, the Issuer and the Lessor agree that in order
for the Manager to provide mutually beneficial maintenance and servicing of the
Owner Compressors in the same manner as it maintains and provides for the Other
EXLP Compressors, the Manager is permitted to use parts, engines, inventory or
supplies from (x) Other EXLP Compressors to service and maintain the Owner
Compressors and the Other EXLP Compressors, and (y) Owner Compressors to service
and maintain the Owner Compressors and the Other EXLP Compressors, in all
instances in accordance with Sections 2.2 and 2.3 hereof and in the normal and
customary business practices of the Manager; provided however, in the event any
Owner Compressor is utilized for parts in accordance with the foregoing mutual
maintenance and servicing provisions, such Owner Compressor, to the extent not
repaired, replaced or rebuilt within 90 days after the date on which such parts
or engines were utilized, will become an Ineligible Compressor. The Manager will
have the option to replace such Ineligible Compressor with another Compressor of
equal or greater value (based on and subject to the criteria set forth in
Section 4.02 of the Contribution Agreement) as the Ineligible Compressor within
90 days after the date on which such parts or engines were utilized.  To the
extent the Compressor added in replacement of any such Ineligible Compressor
exceeds the value of such Ineligible Compressor, an appropriate adjustment to
approximate such excess value shall be made for the benefit of the Manager to
the Operations Fee or the Overhaul Fee.  The Issuer and the Manager acknowledge
and agree that each party derives independent and mutual benefit from this
maintenance and servicing arrangement set forth in this Section 5.13.

10



--------------------------------------------------------------------------------



 



     5.14 Purchase Account.  Subject to the conditions, covenants and agreements
set forth in Section 313 of the Indenture, the Manager, the Issuer and the
Lessor agree that the Manager shall (a) remit, or shall cause to be remitted,
any and all Compressor Reinvestment Sales Proceeds to the Purchase Account,
(b) use, or shall cause the use of, all or any portion of the Compressor
Reinvestment Sales Proceeds on deposit in the Purchase Account to purchase
Additional Compressors, and (c) direct, or shall cause the direction of, the
Indenture Trustee to liquidate as necessary any and all Eligible Investments
credited to the Purchase Account and to transfer from the Purchase Account to
the Trust Account, (i) in accordance with, and at the times required by, Section
313(c) of the Indenture, any unused portion of such Compressor Reinvestment
Sales Proceeds and (ii) in accordance with, and at the times required by,
Section 313(d) of the Indenture, all funds in the Purchase Account.
     5.15 Consent and Agreement by Lessor. The Lessor hereby consents to (i) the
execution, enforcement, and amendment of, and other actions under, all such User
Contracts by the Manager and by the Issuer as provided herein and (ii) the
taking of all actions by the Manager under and pursuant to the provisions of
this Article 5. The Lessor agrees that any other undertakings by the Manager
under and pursuant to this Article 5, to the extent that they bind or affect any
Owner Compressor, shall bind and limit the interest of the Lessor therein. The
provisions of this Section 5.15 evidence a fully effective consent and agreement
and do not require the performance by the Lessor of any further act to be fully
effective and binding.
6. AUTHORITY AND CONSENTS.
     6.1 The Issuer and the Lessor.  The Issuer and the Lessor confer on the
Manager all such authorities and grant all such consents as may be necessary for
the Manager’s performance of its duties under this Agreement and for the
performance of Manager’s duties under this Agreement by any subcontractors or
delegates permitted under Section 2.5(a), and will, at the request of the
Manager, confirm any such authorities and consents to any third parties, execute
such other documents and do such other things as the Manager may reasonably
request for the purpose of giving full effect to this Agreement and enabling the
Manager to carry out its duties hereunder.
     6.2 Manager Default.  After the occurrence and during the continuance of a
Manager Default, the Manager irrevocably, and by way of security to the Issuer
and the Lessor for the obligations of the Manager herein, appoints the Issuer or
the Issuer’s designee (which shall be the Indenture Trustee so long as any
Outstanding Obligations remain unpaid) to be its attorney-in-fact with full
power of substitution on behalf of the Manager and in its name or otherwise to
execute any documents contemplated by this Agreement and any Related Document,
and to give any notice and to do any act or thing which the Manager is obliged
to execute or do under this Agreement and any Related Document.  The Manager
hereby confirms and agrees to ratify and confirm whatever any such attorney
shall do or propose to do in the exercise or purported exercise of all or any of
the powers, authorities and discretion referred to in this paragraph.

11



--------------------------------------------------------------------------------



 



7. ACCOUNTS AND PAYMENTS
     7.1 Lockbox Accounts.
          (a) On or prior to the Closing Date, the Lockbox Accounts shall have
been established and shall be under the exclusive control of the Intercreditor
Collateral Agent, and the Manager shall, or shall cause, all Collections related
to its Domestic Contract Compression Business to be deposited in one of the
Lockbox Accounts, in each case, in accordance with the terms of the
Intercreditor Agreement. So long as the Manager is EXLP or an EXLP Affiliate,
the Manager shall comply with its obligations and duties under the Intercreditor
Agreement. Immediately after the completion of the daily allocation of funds in
the Lockbox Accounts, all Collections allocable to the Securitization Collateral
will be transferred to the Trust Account. Upon the occurrence of an Event of
Default or a Manager Default, the disbursement of the Collections in the Lockbox
Accounts shall be made in accordance with the terms of the Intercreditor
Agreement.
          (b) During the continuation of a Trigger Event, the Manager shall, on
a weekly basis, provide to the Issuer, each Series Enhancer and the Indenture
Trustee a copy of each daily cash reconciliation prepared during the preceding
week.  At any time during the continuation of a Trigger Event, each of the
Issuer, each Series Enhancer and the Indenture Trustee and their respective
accountants and attorneys shall be entitled, at the expense of the Manager, to
visit the Manager’s office and conduct a review of all backup documentation
supporting the daily cash allocation report.
          (c) Upon an Event of Default or a Manager Default and the continuation
of such event, as the case may be, the Back-up Manager and the Requisite Global
Majority (or their designees), are each hereby authorized and empowered, as the
Issuer’s and the Lessor’s attorney-in-fact, to endorse any User Contract
compression payments deposited in a Lockbox Account or presented for deposit in
any Lockbox Account requiring the endorsement of the Issuer or the Lessor, which
authorization is coupled with an interest.
     7.2 Deposits to the Lockbox Account.  If the Manager shall receive any
Collections with respect to any User Contract directly, the Manager shall
deposit such funds into the Lockbox Account within three (3) Business Days of
the receipt thereof. The obligation of the Manager to make such deposit shall
constitute a full recourse obligation of the Manager (for which the Manager
shall not be entitled to receive indemnification from the Issuer or the Lessor).
     7.3 Withdrawal from Trust Account.  The Manager shall be entitled to submit
a written request (which may be given by e-mail) for withdrawals to the
Indenture Trustee to distribute to the Manager from the Trust Account on a
Business Day other than a Payment Date funds in an amount equal to the sum of
(i) an estimate (based on actual accrued amounts as of the date of such request)
of the Operations Fee and S&A Fee expected to be paid on the immediately
succeeding Payment Date, (ii) an estimate of the Overhaul Fee (based on actual
accrued amounts as of the date of such request) expected to be paid on the
immediately succeeding Payment Date; and (iii) an estimate of the Incentive
Management Fee expected to be paid on the immediately succeeding Payment Date;
provided, however, that notwithstanding any right of the Manager pursuant hereto
or pursuant to the Management Agreement to request such interim distributions
with respect to the Operations Fee, S&A Fee, Overhaul Fee, and Incentive
Management Fee,

12



--------------------------------------------------------------------------------



 



such interim distributions shall be made on not more than one occasion in each
calendar month and only so long as (i) no Event of Default or Manager Default
shall have occurred and be continuing, (ii) the Manager Termination Date shall
not have occurred unless the Indenture Trustee (acting at the direction of the
Requisite Global Majority) shall have consented to such interim distribution(s),
and (iii) no Asset Base Deficiency is then existing or would result from such
payments; provided further, that if a Trigger Event shall occur following any
such interim distributions but prior to or on the next succeeding Payment Date,
the Manager shall immediately remit to the Trust Account all such interim
distributions.
          In addition, the Manager shall be entitled to request on not more than
one occasion in each calendar month withdrawals from the Trust Account on a
Business Day other than a Payment Date in an amount equal to, so long as all
Scheduled Principal Payment Amounts and Supplemental Principal Payment Amounts
for all Series of Notes then Outstanding were paid in full on the immediately
preceding Payment Date, all Ineligible Collections then on deposit in the Trust
Account and Estimated Excess Cash Flow due for the immediately succeeding
Payment Date; provided, however, that all of the following conditions precedent
must be satisfied on each such interim distribution date: (i) no Prospective
Trigger Event or Trigger Event shall have occurred and then be continuing, (ii)
the Manager Termination Date shall not have occurred unless the Indenture
Trustee (acting at the direction of the Requisite Global Majority) shall have
consented to such interim distribution(s), (iii) no Asset Base Deficiency is
then existing or would result from such payments, and (iv) after giving effect
to such proposed withdrawal and any withdrawal that has been or will be made
pursuant to the immediately preceding paragraph, the remaining Available
Distribution Amount for the immediately succeeding Payment Date then on deposit
in the Trust Account shall be not less than one hundred fifty percent (150%) of
the remaining amounts to be distributed under clauses (1)-(19) of Section 302(d)
of the Indenture on the immediately succeeding Payment Date, as reduced by any
amounts distributed during the related Collection Period pursuant to Section
302(c) of the Indenture; provided further, that if a Trigger Event shall occur
following any such interim distributions but prior to or on the next succeeding
Payment Date, the Manager shall immediately remit to the Trust Account (i) all
such interim distributions and (ii) all payments of, and reimbursement for,
Impositions paid or received by the Manager since the immediately preceding
Payment Date.
          The Indenture Trustee is under no obligation to verify that the
requirements of Section 302(c) of the Indenture have been met before funding
such withdrawal to the Manager.
     7.4 No Set-Off, Counterclaim, etc.  The Manager’s obligations under this
Agreement and the other Related Documents to make deposits to the Lockbox
Account shall be absolute and unconditional and all payments thereof shall be
made free and clear of and without any deduction for or on account of any
set-off (except to the extent expressly set forth herein) or counterclaim or any
circumstance, recoupment, defense or other right which the Manager may have
against the Issuer or any other Person for any reason whatsoever (whether in
connection with the transactions contemplated hereby or any other transactions),
including, without limitation, (i) any defect in title, condition, design or
fitness for use of, or any damage to or loss or destruction of, any Compressor,
(ii) any insolvency, bankruptcy, moratorium, reorganization or similar
proceeding by or against the Manager or any other Person, or (iii) any other
circumstance, happening or event whatsoever, whether or not unforeseen or
similar to any of the foregoing.

13



--------------------------------------------------------------------------------



 



     7.5 Manner of Payment.  All payments required to be made by the Manager
hereunder shall be made in US Dollars by wire transfer of immediately available
funds prior to 3:00 p.m., New York time, on the date of payment.
8. MANAGER ADVANCES
     8.1 Manager Advances.
          (a) On each Determination Date, the Manager may (in its sole
discretion) advance funds (each, a “Manager Advance”) and remit to the Trust
Account, in such manner as will ensure immediately available funds will be on
account thereof by 11:00 a.m. New York time on the Business Day prior to the
Payment Date, an amount equal to all or any portion of contract payments (other
than uncollectible amounts) (i) due on User Contracts during the preceding
Collection Period for which the related Users have not remitted such payment on
or prior to such Determination Date and (ii) for which the Manager in good faith
and in its commercially reasonable judgment expects to collect promptly. Except
for the first three (3) Payment Dates following the Closing Date and following
any subsequent date on which the commitment under the 2009 ABS facility is
increased, the aggregate amount of all such Manager Advances outstanding (i.e.,
not yet reimbursed under Section 8.1(b) below) at any point in time may not
exceed an amount equal to the product of (x) ten percent (10%) and (y) the
Aggregate Note Principal Balance on the immediately preceding Payment Date
(after giving effect to payments made on such date).  The Manager will not make
a Manager Advance with respect to (i) any defaulted User Contract or (ii) any
User Contract if the Manager, in its reasonable good faith judgment, believes
that such Manager Advance would not be recoverable from a corresponding
remittance from the User on the related User Contract.
          (b) The Manager shall be reimbursed for Manager Advances on each
Payment Date pursuant to Section 302(d) or 302(e), as applicable, of the
Indenture.
9. COVENANTS OF THE MANAGER
     9.1 Preparation and Delivery of Reports.  The Manager shall deliver to each
Series Enhancer and the Indenture Trustee, or as otherwise specified in any of
the clauses below:
     (a) Financial Statements. (i) So long as EXLP (or an EXLP Affiliate) is the
Manager, the Manager shall deliver (or shall cause EXLP to deliver) to the
Indenture Trustee a copy of (x) unaudited quarterly consolidated income
statements and balance sheets for the Manager and its consolidated Subsidiaries
within sixty (60) days of the end of each fiscal quarter and (y) annual
consolidated financial statements of the Manager, audited by its regular
Independent Accountants, within one hundred twenty (120) days of the end of each
fiscal year. All financial statements shall be prepared in accordance with GAAP;
provided, however, that the Manager shall be deemed to have furnished the
information required by this Section 9.1(a) if EXLP shall have timely made the
same available on “EDGAR” and/or on its home page on the worldwide web (at the
date of this Agreement located at http://www.exterran.com); provided, further,
however, that if any Series Enhancer or the Indenture Trustee is unable to
access EDGAR or EXLP’s home page on the worldwide web or is unable to access
such information from such sources, the Manager agrees to provide such
Series Enhancer or the Indenture

14



--------------------------------------------------------------------------------



 



Trustee, as the case may be, with paper copies of the information required to be
furnished pursuant to this Section 9.1(a) promptly following notice from such
Series Enhancer or the Indenture Trustee, as the case may be. Information
required to be delivered pursuant to this Section 9.1(a) shall be deemed to have
been delivered on the date on which the Manager provides notice to each
Series Enhancer and the Indenture Trustee that such information has been posted
on “EDGAR” or EXLP’s website or another website identified in such notice and
accessible by each Series Enhancer or the Indenture Trustee without charge (and
the Manager hereby agrees to provide such notice). In the event that EXLP is no
longer required to file quarterly or annual reports with the SEC or any
successor agency pursuant to Section 13 or 15(d) of the Exchange Act, the
Manager agrees to provide each Series Enhancer and the Indenture Trustee with
paper copies of the information required to be furnished pursuant to this
Section 9.1(a) when and as if EXLP was required to file such quarterly and
annual reports with the SEC or any successor agency pursuant to Section 13 or
15(d) of the Exchange Act, and
     (ii) if the Manager is not EXLP or an EXLP Affiliate, (1) as soon as
available and in any event within one hundred twenty (120) days after the end of
each fiscal year of the Manager, the audited consolidated statements of income,
stockholders’ equity and cash flows of the Manager and its consolidated
subsidiaries for such fiscal year, and the related consolidated balance sheet of
the Manager and its consolidated subsidiaries as at the end of the fiscal year,
and setting forth in each case in comparative form the corresponding figures for
the preceding fiscal year, and accompanied by the related opinion of Independent
Accountants, which opinion shall state that said financial statements fairly
present the consolidated financial condition and results of operations of the
Manager and its consolidated subsidiaries as at the end of, and for, such fiscal
year and that such financial statements have been prepared in accordance with
GAAP, except for such changes in such principles with which the Independent
Accountants shall have concurred and such opinion shall not contain a “going
concern” or like qualification or exception, and a certificate of such
accountants stating that, in making the examination necessary for their opinion,
they obtained no knowledge, except as specifically stated, of any Manager
Default and (2) as soon as available and in any event within sixty (60) days
after the end of each of the first three fiscal quarterly periods of each fiscal
year of the Manager, consolidated statements of income, stockholders’ equity and
cash flows of the Manager and its consolidated subsidiaries for such period and
for the period from the beginning of the respective fiscal year to the end of
such period, and the related consolidated balance sheets as at the end of such
period, and setting forth in each case in comparative form the corresponding
figures for the corresponding period in the preceding fiscal year, accompanied
by the certificate of a Responsible Officer, which certificate shall state that
said financial statements fairly present the consolidated financial condition
and result of operations of the Manager and its consolidated subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end audit adjustments);
          (b) Monthly Asset Base Certificate.  By not later than each
Determination Date, an Asset Base Certificate, substantially in the form of
Exhibit “A” attached hereto, calculated as of the last day of the immediately
preceding Collection Period;

15



--------------------------------------------------------------------------------



 



          (c) SEC and Other Reports.  Promptly upon their becoming available,
one copy of each report (if any), definitive proxy statement, registration
statement (upon it becoming effective) and definitive prospectus filed by EXLP
with or delivered to any securities exchange, the Securities and Exchange
Commission (or any successor agency or any other Governmental Authority), which
such delivery and/or availability may be accomplished in the manner provided by
Section 9.1 hereof for the delivery of annual and quarterly reports (excluding
any time periods required for the delivery of such reports);
          (d) Requested Information.  After a request of the Deal Agent, any
Series Enhancer or the Indenture Trustee, with reasonable promptness, any data,
information and reports regarding the Owner Compressors that is reasonably
available;
          (e) Updated Policies.  Within sixty (60) days of the Manager’s fiscal
year end and only to the extent such policies have been materially changed or
updated, (i) one (1) copy of its current Credit and Collection Policy, which on
the date hereof is substantially in the form attached hereto as Exhibit “B” and
(ii) two (2) copies of its current Overhaul Policy, a currently effective copy
of which is attached hereto as
Exhibit “D”;
          (f) Manager Report.  On each Determination Date, a Manager Report,
substantially in the form of Exhibit “C” hereto, calculated for the immediately
preceding Collection Period, a copy of which shall also be delivered to the
Indenture Trustee, the Deal Agent, each Series Enhancer and each Interest Rate
Hedge Provider;
          (g) Manager Report on Hedging Calculations.  On each Determination
Date, a monthly report reflecting the hedging policy calculations as of the end
of the preceding calendar month based on all transactions outstanding as of the
end of such month under Interest Rate Swap Agreements then in effect, including
transactions entered into on such date which are scheduled to commence on a
future date;
          (h) Monthly Tape.  On each Determination Date, the Manager shall
deliver the Monthly Tape to the Indenture Trustee, the Deal Agent and, on
request, to each Series Enhancer;
          (i) Insurance Renewals.  Within five (5) days of the then current
expiry date of the Property Insurance and Liability Insurance, evidence of
renewals of such policies;
          (j) Material Adverse Change.  With reasonable promptness, notice of
any Material Adverse Change;
          (k) Notice of Inaccuracy in Manager Report.  Within five (5) Business
Days of the date on which any Responsible Officer of the Manager shall have
actual knowledge or shall have received, or been deemed to have received, from
any Person, notice that the Manager Report delivered by the Manager is
inaccurate in any material respect, notice of such inaccuracy indicating the
inaccuracy;
          (l) Notice of Default.  Notice of any Prospective Trigger Event or
Trigger Event, a copy of which shall also be delivered to the Intercreditor
Collateral Agent; and

16



--------------------------------------------------------------------------------



 



          (m) Financial Projections.  At least annually, and within ten
(10) Business Days of delivery (or deemed delivery, as the case may be) of the
audited financial statements under Section 9.1(a) hereof or, if earlier,
concurrently with delivery thereof to any other lenders or creditors, projected
financial information prepared by EXLP in its ordinary course of business and
delivered by EXLP to its lenders in accordance with the terms of the Senior
Secured Credit Agreement or to any of its other lenders or creditors, including
revisions of previously delivered information.  Such projections shall include
balance sheets, income statements and cash flows by business segment.
     9.2 Maintenance of Offices.  The Manager shall maintain, at its office
complex located at 16666 Northchase Drive, Houston, Texas 77060, such books and
records (including computer records) with respect to the Owner Compressors in
the same manner as it maintains for the Other EXLP Compressors, including a
computer database which includes the Owner Compressors (containing sufficient
information to generate a listing of all such Owner Compressors and the reports
required to be delivered pursuant to this Agreement and the Related Documents),
the User Contracts relating thereto, the Users and their locations, and the
Appraised Value and Depreciated Value of each Owner Compressor.  The Manager
shall notify the Issuer, each Series Enhancer and the Indenture Trustee of any
change in the location of the Manager’s office complex or its books and records.
     9.3 Inspection.
          (a) Each of (i) the Requisite Global Majority (acting as one group)
and their agents, (ii) if the Manager is not EXLP or an EXLP Affiliate and the
Issuer has not been furnished with a copy of the report generated by the
Requisite Global Majority (or its agents) with respect to its rights hereunder,
the Issuer (and its agents), and (iii) each Series Enhancer, shall have the
right to inspect the Owner Compressors, the receivables aging system and all
books, records, reports, User Contracts, insurance policies, and other documents
relating to the Owner Compressors, all in the format which the Manager uses for
the Other EXLP Compressors (or, if the Manager is not EXLP or an EXLP Affiliate,
Compressors or equipment of a type similar to the Compressors that are owned, 
managed, maintained, operated or for which contract compression services are
provided by the Manager (or by any subcontractor or delegate appointed by the
Manager and permitted under Section 2.5(a)) for the Manager’s own account and
third parties other than the Issuer and the Lessor).  Such inspections shall be
conducted upon reasonable request and notice to the Manager and shall (a) be
conducted during normal business hours, (b) be subject to the Manager’s
customary security procedures and the execution of reasonable and customary
confidentiality agreements and (c) not unreasonably disrupt the Manager’s
business.  For purposes of any such inspection, the Manager shall grant the
Requisite Global Majority, the Issuer and their agents (as applicable) access to
the Manager’s computer systems (including the receivables aging system) and data
relating solely to the Owner Compressors contained therein (and with respect to
the EXLP Compressors to the extent necessary to evaluate compliance with the
Related Documents).
          (b) Each of (i) the Requisite Global Majority (acting as one group)
and their agents and (ii) if the Manager is not EXLP or an EXLP Affiliate and
the Issuer has not been furnished with a copy of the report generated by the
Requisite Global Majority (or its agents) with respect to its rights hereunder,
the Issuer (and its agents) shall have the right to (x) one such inspection per
calendar year (and an additional inspection by any Series Enhancer in connection

17



--------------------------------------------------------------------------------



 



with any refinancing involving such Series Enhancer), at the reasonable cost and
expense (including reasonable legal and accounting fees incurred by the Issuer,
the Requisite Global Majority or, in connection with any refinancing involving
any Series Enhancer, the applicable Series Enhancer) of the Manager and (x) one
additional inspection at the cost and expense of the Requisite Global Majority
or the Issuer (as the case may be), unless a Trigger Event shall have occurred
and be continuing, in which case, the Requisite Global Majority and, if
applicable, the Issuer (and their respective agents) shall have the right to
conduct such inspections any number of times and each time the costs and
expenses shall be borne by the Manager.
     9.4 Ownership of Owner Compressors.  The Manager agrees to promptly
indicate to all parties with a valid interest inquiring as to the true ownership
of the Owner Compressors that the Issuer or the Lessor, as the case may be, is
the owner of the Owner Compressors and the Manager will not claim any ownership
interest in the Owner Compressors.
     9.5 Separate Bank Accounts.  The Manager will maintain separate bank
accounts and books of account from those of the Issuer and of the Lessor. The
Manager shall not conduct business in the name of the Issuer or the Lessor
except when acting as an agent and identifying itself as such.
     9.6 Compliance with Organizational Documents; Applicable Law.  The Manager
agrees to comply with all of its company, organizational and managerial
procedures required by its formation documents and Applicable Law.
     9.7 Substantive Consolidation.  The Manager will be operated so that
neither the Issuer nor the Lessor will be “substantively consolidated” with the
Manager or any of its Affiliates.  In connection therewith, the Manager makes
herein by this reference each of the representations and warranties made by it
to Baker Botts LLP in support of its opinions issued and delivered in connection
with the issuance of the Notes, as if specifically made herein and agrees to
comply with each of the factual assumptions contained in such opinions.
     9.8 Credit Policy.  The Manager will not make any material modifications to
the terms of its Credit and Collection Policy to the detriment of any Noteholder
without the prior written consent of each Noteholder so affected.  The Credit
and Collection Policy of the Manager and the Manager’s compliance therewith
shall be consistent with the reasonable and prudent policies and business
practices of managers of similar types of equipment in the Manager’s industry.
     9.9 Appraisals. No later than March 31, 2010 and every twelve (12) months
thereafter, the Manager shall assist the Issuer in providing the Appraisals
required pursuant to Section 650 of the Indenture.
     9.10 Lockbox Account.  Until the termination of the Intercreditor Agreement
in accordance with their terms, the Manager shall maintain, and shall cause the
applicable Intercreditor Collateral Agent to maintain, the relevant Lockbox
Account and shall not terminate such Lockbox Account, or close such Lockbox
Account, without the prior written consent in each instance of the Indenture
Trustee and the Requisite Global Majority.  The Manager shall not establish any
new account that will receive payments or Collections in respect of the User
Contracts, the Securitization Collateral or any funds attributable to its
Domestic Contract

18



--------------------------------------------------------------------------------



 



Compression Business without the prior written consent in each instance of the
Indenture Trustee and the Requisite Global Majority.  EXLP and its Affiliates
may establish separate accounts for other funds not attributable to the Domestic
Contract Compression Business, including but not limited to funds attributable
to the fabrication, service, after-service market and international compression
business. The Manager shall instruct and cause each User to remit all contract
payments and other payments arising under each User Contract and all payments
attributable to the Domestic Contract Compression Business of EXLP to the
Lockbox Account as set forth in the Intercreditor Agreement.  The obligations of
EXLP and any EXLP Affiliate under this Section 9.10 shall survive the
resignation or removal of EXLP or any EXLP Affiliate as Manager and the
termination of this Agreement until the termination of the Intercreditor
Agreement in accordance with Section 21 thereof.
10. WARRANTY
     10.1 ISSUER.  NEITHER THE ISSUER NOR THE LESSOR MAKES ANY REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE OWNER COMPRESSORS,
THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, THE ABSENCE
OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED.
     10.2 MANAGER.  THE MANAGER WARRANTS THAT IT WILL CARRY OUT ITS SERVICES
WITH REASONABLE CARE AND SKILL. THIS EXPRESS WARRANTY IS IN LIEU OF ALL OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED.  UNDER NO CIRCUMSTANCES SHALL THE
MANAGER HAVE ANY LIABILITY TO THE ISSUER FOR ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES.
11. COMPENSATION AND REIMBURSEMENT OF THE MANAGER
     11.1 Compensation of the Manager.  As compensation to the Manager for the
performance of its services hereunder, the Issuer shall pay to the Manager an
S&A Fee, an Operations Fee, an Overhaul Fee, an Incentive Management Fee and a
payment for Reimbursable Expenses.  Subject to the terms and conditions of the
Indenture, each of the S&A Fee (including any Excess S&A Expenses), the
Operations Fee (including any Excess Operations Expenses), the Overhaul Fee, the
Incentive Management Fee and the payment of Reimbursable Expenses shall be
payable to the Manager from the Trust Account, to the extent monies are
available for the payment thereof, in accordance with Sections 302(c), (d) and
(e) of the Indenture, as follows:
          (a) on each Payment Date, an amount equal to the S&A Fee (including
any Excess S&A Expenses), the Overhaul Fee, the Operations Fee (including any
Excess Operations Expenses) and the Incentive Management Fee, in each case for
the calendar month preceding the month in which such Payment Date occurs; and
          (b) on each Payment Date, the amount of Reimbursable Expenses
submitted by the Manager to the Issuer on or prior to the last day of the
calendar month immediately preceding the month in which such Payment Date
occurs.

19



--------------------------------------------------------------------------------



 



     11.2 S&A Fee.
          (a) The selling and administrative fee payable to EXLP as initial
Manager for each Collection Period (or any portion thereof) shall be the EXLP
S&A Fee. The S&A Fee for any Manager other than EXLP or any EXLP Affiliate shall
be the amount calculated in accordance with the definition thereof, subject to
the adjustments and limitations contained therein and herein.
          (b) So long as no Trigger Event shall have occurred and then be
continuing, the S&A Fee Rate may be recomputed by the Manager or any Replacement
Manager and automatically adjusted each year on the last day of the quarter
following the Manager’s fiscal year end, to reflect the actual selling and
administrative costs incurred by the Manager in managing the EXLP Compressors
during the most recently completed fiscal year. Any such adjustment shall be
accompanied by a certification by the Manager that any increase in the S&A Fee
Rate reflects increases in selling and administrative costs which are also being
incurred in respect of the Other EXLP Compressors. The reasonableness of the
amount of such cost increase will, at the request of any Entitled Party, be
verified by a third party consultant selected by the Requisite Global Majority
and reasonably satisfactory to the Manager.  Increases in the S&A Fee in excess
of the levels permitted in the definition of the S&A Fee shall be payable at a
subordinated level in accordance with Sections 302(d) and (e) of the Indenture. 
In addition to the adjustment set forth above, the S&A Fee Rate may be adjusted
with the prior consent of the Manager, the Issuer, and the Requisite Global
Majority to reflect material non-recurring costs incurred in any fiscal year.
          (c) The S&A Fee, as adjusted from time to time under Section 11.2(b),
is intended to include all direct selling and administrative costs and expenses
relating to the performance of the Manager’s services, duties and obligations
under this Agreement but shall not include (x) Reimbursable Expenses, (y) the
costs and expenses of the Manager in connection with its indemnification
obligations owing to any MA Indemnified Party, or (z) that portion of such
direct selling and administrative costs and expenses that would exceed the Owner
Compressor SG&A Limit.
     11.3 Operations Fee.
          (a) The fee for operations payable to EXLP as initial Manager shall be
the Operations Fee.
          (b) So long as EXLP or one of its Affiliates is the Manager, the
Operations Fee Rate shall automatically adjust, on the next Determination Date
after the filing by EXLP of its quarterly report, to reflect the “gross margin
percentage”, as set forth in the most recent consolidated financial statements
of EXLP delivered pursuant to Section 9.1(a) hereof.  Increases in the
Operations Fee in excess of the levels permitted in the definition of Operations
Fee shall be payable at a subordinated level in accordance with Sections 302(d)
and (e) of the Indenture.  In addition to the adjustment set forth above, the
Operations Fee Rate may be adjusted with the prior consent of the Manager, the
Issuer, and the Requisite Global Majority to reflect material non-recurring
costs incurred in any year.

20



--------------------------------------------------------------------------------



 



          (c) The Operations Fee, as adjusted from time to time, is intended to
include all direct operating costs and expenses relating to the performance of
the Manager’s services, duties and obligations under this Agreement but shall
not include (x) Reimbursable Expenses, (y) the costs and expenses of the Manager
in connection with its reimbursement, payment or indemnification obligations
owing to any MA Indemnified Party, and (z) that portion of such direct operating
costs and expenses that exceeds the Cost of Sales Limit.
     11.4 Incentive Management Fee.  In addition to the Operations Fee and the
S&A Fee, the Manager (whether the Manager is EXLP, any EXLP Affiliate or a
Replacement Manager) shall be entitled to receive on each Payment Date an
additional fee in an amount equal to the Incentive Management Fee.
     11.5 Reimbursable Expenses.  To the extent not included in another fee
category, the Manager shall be separately compensated on each Payment Date
during the term of this Agreement, in accordance with the priorities established
therefor in Sections 302(d) and (e) of the Indenture, for Reimbursable Expenses
actually paid by the Manager (or paid on its behalf), during the immediately
preceding month. In addition to such Reimbursable Expenses, the Manager shall be
entitled to be reimbursed for Manager Advances in accordance with the provisions
of Section 8 hereof.
12. MANAGER DEFAULT
     12.1 Events or Conditions.  Any of the following events or conditions shall
constitute a Manager Default:
          (a) The Manager shall fail to (i) deposit (or cause the deposit) to
the Trust Account any deposit required pursuant to Section 7.1 hereof or any
interim distributions or other amounts required to be returned to the Trust
Account pursuant to Section 7.3 hereof, (ii) deliver any or all of the Monthly
Tape, the Manager Report or the monthly Asset Base Certificate on the dates
specified in Section 9.1 hereof or (iii) deposit to the Purchase Account or
perform or observe the covenants contained in Section 5.14 hereof, and in each
case, such failure shall continue for three (3) Business Days after the date
when due;
          (b) The Manager shall fail to pay the Back-up Manager Fee when due;
          (c) (i) with respect to EXLP or any EXLP Affiliate as the Manager, the
Manager shall fail to perform or observe in any material respect any other
covenant, condition, or agreement to be performed or observed by it hereunder or
under any Related Document (other than (x) those identified in any other clause
of this Section 12.1 and (y) any such covenant, condition, or agreement that
contains a specified numerical threshold or basket, in which case such covenant,
condition or agreement shall be strictly performed or observed); or (ii) with
respect to any Manager other than EXLP or any EXLP Affiliate, the Manager shall
fail to perform or observe any other covenant, condition, or agreement to be
performed or observed by it under any Related Document (other than those
identified in any other clause of this Section 12.1), and such failure shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) receipt by the Manager of written notice thereof from the Issuer or the
Indenture Trustee (at the direction of the Requisite Global Majority) and
(ii) the date on which any

21



--------------------------------------------------------------------------------



 



Responsible Officer of the Manager responsible for the management of  the Owner
Compressors shall have actual knowledge of such failure;
          (d) Any representation or warranty made by the Manager in any of the
Related Documents, or in any certificate delivered pursuant thereto, shall prove
to be untrue in any material respect, and such misrepresentation or untrue
warranty, if capable of cure, shall continue unremedied for a period of fifteen
(15) days after the earlier to occur of (x) receipt by the Manager of written
notice thereof from the Issuer, the Indenture Trustee (acting at the direction
of the Requisite Global Majority) or any Series Enhancer and (y) the date on
which any Responsible Officer of the Manager shall have actual knowledge of such
failure;
          (e) The inaccuracies specified in the notice specified in
Section 9.1(k) remain unremedied or uncured, by the Manager’s failure to provide
an accurate Manager Report, for a period of fifteen (15) days after the date
such notice is required to be delivered;
          (f) The Manager shall fail to deliver the notice specified in
Section 9.1(k) within the time frame prescribed therein;
          (g) The entry of a decree or order for relief by a court having
jurisdiction in respect of the Manager in any involuntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or other similar official) for the Manager or for any substantial part of its
properties, or ordering the winding up or liquidation of its affairs and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days;
          (h) The commencement by the Manager of a voluntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
the consent by the Manager to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) of the Manager or any substantial part of its properties, or
the making by the Manager of any general assignment for the benefit of
creditors, or the inability or failure by the Manager to pay its debts generally
when due, or the taking of any action by the Manager in furtherance of any such
action;
          (i) The occurrence of either of the following:
          (A) EXLP shall fail to pay any principal of, premium or interest on or
any other amount payable in respect of (x) any Debt that is outstanding under
the Senior Secured Credit Agreement or any replacement thereof or (y) if the
Senior Secured Credit Agreement has been terminated and not replaced, any Debt
in a principal or notional amount of at least $50,000,000 (either individually
or in the aggregate), in each case when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in such applicable agreement governing such Debt and provided
further that such payment default shall be determined without giving effect to
any (i) extensions of applicable grace periods which in the aggregate exceed ten
(10) Business Days or (ii) waivers, amendments or forbearances which in the
aggregate exceed ten (10) Business Days; or any other event (i.e., not involving
a payment default) shall occur or condition shall exist under such applicable
agreement governing such Debt and shall continue after the applicable grace
period, if any, specified in any applicable

22



--------------------------------------------------------------------------------



 



agreement governing such Debt and provided further that any such event or
condition shall be determined without giving effect to any (i) extensions of
applicable grace periods which in the aggregate exceed thirty (30) days or
(ii) waivers, amendments or forbearances which in the aggregate exceed thirty
(30) days, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (regardless of whether such amounts are actually
accelerated), the maturity of such Debt or otherwise to cause, or to permit the
holder thereof to cause, such Debt to become due and payable prior to the stated
maturity thereof; or
          (B) EXLP shall fail to pay any principal of, premium or interest on or
any other amount payable in respect of any Debt in a principal or notional
amount of at least $50,000,000 (either individually or in the aggregate), in
each case when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in such applicable
agreement governing such Debt and provided further that such payment default
shall be determined without giving effect to any (i) extensions of applicable
grace periods which in the aggregate exceed ten (10) Business Days or
(ii) waivers, amendments or forbearances which in the aggregate exceed ten
(10) Business Days; or any other event (i.e., not involving a payment default)
shall occur or condition shall exist under such applicable agreement governing
such Debt and shall continue after the applicable grace period, if any,
specified in any applicable agreement governing such Debt and provided further
that any such event or condition shall be determined without giving effect to
any (i) extensions of applicable grace periods which in the aggregate exceed
thirty (30) days or (ii) waivers, amendments or forbearances which in the
aggregate exceed thirty (30) days, if the effect of such event or condition is
to accelerate, or to permit the acceleration of (regardless of whether such
amounts are actually accelerated), the maturity of such Debt or otherwise to
cause, or to permit the holder thereof to cause, such Debt to become due and
payable prior to the stated maturity thereof;
          (j) The occurrence of either of the following:
          (A) Exterran shall fail to pay any principal of, premium or interest
on or any other amount payable in respect of any Indebtedness in a principal or
notional amount of at least $75,000,000 (either individually or in the
aggregate), in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in such applicable agreement governing such Indebtedness and provided further
that such payment default shall be determined without giving effect to any
(i) extensions of applicable grace periods which in the aggregate exceed ten
(10) Business Days or (ii) waivers, amendments or forbearances which in the
aggregate exceed ten (10) Business Days; or any other event (i.e., not involving
a payment default) shall occur or condition shall exist under such applicable
agreement governing such Indebtedness and shall continue after the applicable
grace period, if any, specified in any applicable agreement governing such
Indebtedness and provided further that any such event or condition shall be
determined without giving effect to any (i) extensions of applicable grace
periods which in the aggregate exceed thirty (30) days or (ii) waivers,
amendments or forbearances which in the aggregate exceed thirty (30) days, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of (regardless of whether such amounts are actually accelerated),
the maturity of such Indebtedness or otherwise to cause, or to permit the holder
thereof to cause, such Indebtedness to become due and payable prior to the
stated maturity thereof; or

23



--------------------------------------------------------------------------------



 



          (B) Exterran shall fail to pay any principal of, premium or interest
on or any other amount payable in respect of any Indebtedness in a principal or
notional amount of at least $75,000,000 (either individually or in the
aggregate), in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in such applicable agreement governing such Indebtedness and provided further
that such payment default shall be determined without giving effect to any
(i) extensions of applicable grace periods which in the aggregate exceed ten
(10) Business Days or (ii) waivers, amendments or forbearances which in the
aggregate exceed ten (10) Business Days; or any other event (i.e., not involving
a payment default) shall occur or condition shall exist under such applicable
agreement governing such Indebtedness and shall continue after the applicable
grace period, if any, specified in any applicable agreement governing such
Indebtedness and provided further that any such event or condition shall be
determined without giving effect to any (i) extensions of applicable grace
periods which in the aggregate exceed thirty (30) days or (ii) waivers,
amendments or forbearances which in the aggregate exceed thirty (30) days, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of (regardless of whether such amounts are actually accelerated),
the maturity of such Indebtedness or otherwise to cause, or to permit the holder
thereof to cause, such Debt to become due and payable prior to the stated
maturity thereof;
          (k) (A) Exterran General Partner, L.P. ceases to be the sole general
partner of EXLP, (B) Exterran ceases to own, directly or indirectly, a majority
of the legal and beneficial ownership and majority voting control of Exterran
General Partner, L.P., or (C) any Person or “group”, within the meaning of
Section 13(d) of the Exchange Act, not an Exterran Affiliate shall become the
“beneficial owner”, as defined in Rule 13(d)3 under the Exchange Act, of shares
representing more than 50% of the aggregate voting power represented by the
capital stock of Exterran;
          (l) For any calendar month the Average Contract Rate for the Other
EXLP Compressors exceeds the Average Contract Rate for the Owner Compressors by
ten percentage points (10%) or more;
          (m) For any calendar month the Monthly Utilization Rate for the Other
EXLP Compressors exceeds the Monthly Utilization Rate for the Owner Compressors
by fifteen percentage points (15%) or more;
          (n) As of any Determination Date, the Run-time Credit Ratio exceeds
five percent (5%);
          (o) For so long as EXLP or any EXLP Affiliate is the Manager, the
Manager shall fail to observe or perform any of the covenants, agreements or
obligations set forth in Section 5.7 hereof (relating to the maintenance of
insurance) and such failure shall continue unremedied for a period of fifteen
(15) days after the earlier to occur of (x) receipt by the Manager of written
notice thereof from any of the Entitled Parties and (y) the date on which any
Responsible Officer of the Manager shall have actual knowledge of such failure;

24



--------------------------------------------------------------------------------



 



          (p) For so long as EXLP or any EXLP Affiliate is the Manager, the
Owner Compressors become subject to any Lien except for Permitted Encumbrances
and the Manager fails to remove such Lien within ten (10) days;
          (q) For so long as EXLP or any EXLP Affiliate is the Manager, (i) EXLP
or such EXLP Affiliate shall fail to observe or perform any of its covenants or
agreements set forth in Section 7(a)(i) of the Intercreditor Agreement and, if
EXLP or such EXLP Affiliate is diligently attempting to determine the proper
allocation of the applicable unallocated amounts, such failure shall not be
cured within three (3) Business Days, or (ii) EXLP or such EXLP Affiliate shall
be required to make any deposit into the Lockbox Account pursuant to
Section 7(b)(ii) of the Intercreditor Agreement and shall fail to make such
deposit into such account on or prior to the date on which such deposit is
required to be made pursuant to such Section; or
          (r) The Manager shall fail to deliver to the Indenture Trustee and the
Deal Agent, within 60 days following the Closing Date, a fully-executed
counterpart of the Back-up Management Agreement.
     12.2 Unpaid Outstanding Obligations.  If a Manager Default or an EXLP Group
Event shall have occurred and be continuing and the Outstanding Obligations have
not been paid in full, then, the Indenture Trustee (acting at the written
direction of the Requisite Global Majority) shall have the right (and shall
exercise such right as and when directed to do so by the Requisite Global
Majority), in addition to any other rights or remedies that the Issuer or any of
its respective assignees may have under any Applicable Law or in equity to: 
(i) terminate this Agreement, (ii) appoint the Back-up Manager or another
Replacement Manager selected by the Requisite Global Majority to manage the
Owner Compressors, and/or (iii) exercise any other remedies available under this
Agreement, the Indenture and the other Related Documents.  In addition, EXLP
hereby agrees that if (a) a Manager Default shall have occurred and be
continuing, a Manager Termination Notice shall have been delivered to EXLP and
the Outstanding Obligations have not been paid in full, (b) an EXLP Group Event
shall have occurred and be continuing and the Outstanding Obligations have not
been paid in full, or (c) an Event of Default shall have occurred and be
continuing, then the Requisite Global Majority (or the Indenture Trustee, the
Manager or the Back-up Manager, as the case may be, at the direction of the
Requisite Global Majority) shall have the right to notify the Users and any
other Account Debtors of the Issuer and the Lessor, including, without
limitation, any Person obligated to make payments pursuant to any User Contract,
parties to the Contracts of the Issuer and the Lessor and obligors in respect of
Instruments of the Issuer and the Lessor, that (x) the User Contracts, Accounts,
Contracts and Instruments, and the right, title and interest of the Issuer, the
Lessor and the Manager on behalf of the Issuer and the Lessor in and under such
User Contracts, Accounts, Contracts and Instruments, have been assigned to the
Indenture Trustee, and (y) payments in respect of such User Contracts, Accounts,
Contracts and Instruments shall be made directly to the ABS Lockbox Account for
the benefit of the Indenture Trustee, and the Indenture Trustee (at the
direction of the Requisite Global Majority), or such other Person specified
pursuant to the terms hereof, may communicate with such Users and other Account
Debtors, parties to such Contracts and obligors in respect of such Instruments
to verify with such parties, to the Indenture Trustee’s and Requisite Global
Majority’s satisfaction, the existence, amount and terms of such Accounts,
Contracts and Instruments.  The Issuer shall direct the Indenture Trustee to
give notice in writing to the Rating Agencies and the Back-up Manager of any
such Manager Default. Notwithstanding anything contained herein to the contrary,
this Agreement shall continue in full

25



--------------------------------------------------------------------------------



 



force and effect with respect to each Owner Compressor, and the Manager shall
continue to manage such Owner Compressors pursuant to the terms and conditions
of this Agreement, until the Management Replacement Date.
     12.3 Appointment of Back-up Manager or Replacement Manager.  Upon the
appointment of the Back-Up Manager or other Replacement Manager as the Manager,
the Manager shall cooperate with the Issuer or their assignees, the Indenture
Trustee and each Series Enhancer in transferring to the Back-up Manager or other
Replacement Manager the management of the Owner Compressors, including, but not
limited to, making available all books and records (including data contained in
the Manager’s computer) pertaining to such Owner Compressors, providing access
to, and cooperating in the transfer of, information pertaining to such Owner
Compressors from the Manager’s computer system to the Back-up Manager’s, other
Replacement Manager’s or its designee’s system, and taking any other action as
may be reasonably requested by the Issuer or its assignee to ensure the orderly
assumption of management of such Owner Compressors by the Back-up Manager or
other Replacement Manager.  Notwithstanding the foregoing, in no event shall the
Manager be required to, and the Deal Agent shall not, deliver or disclose to any
Replacement Manager any information, data, document or agreement which is
proprietary to the Manager and not relevant to the duties of such Replacement
Manager.
     12.4 Rights of User.  In no event shall the Manager be required to act in
any manner inconsistent with the rights of any User under any User Contract to
which an Owner Compressor is then subject.
     12.5 Termination.  Termination of this Agreement with respect to any
Manager shall be without prejudice to the rights and obligations of the parties
which have accrued prior to such termination; provided, however, that any amount
then due to the Manager shall be reduced by the reasonable and necessary
out-of-pocket costs incurred by the Issuer (excluding Management Fees and any
other costs incurred within the ordinary scope of management and operation of
the Owner Compressors that are no longer subject to this Agreement) in
connection with the removal and replacement of the Manager as the manager of the
Owner Compressors; provided, further, however, that all obligations of the
parties hereto to pay any fees to the then current Manager hereunder shall cease
upon the occurrence of the Management Replacement Date with respect to such
Manager (other than fees accrued through such Management Replacement Date).
     12.6 Issuer’s Duties.  The Issuer shall give notice to the Rating Agencies,
if any, in the event of a removal or replacement of the Manager or a termination
of this Agreement.
13. NO PARTNERSHIP
     The parties hereto also expressly recognize and acknowledge that this
Agreement is not intended to create a partnership, joint venture or other entity
among any of the Issuer and the Manager, and is intended only to provide a
sharing of specified income and expenses attributable to operating, maintaining
and managing the Owner Compressors and providing contract compression services
pursuant to the User Contracts.

26



--------------------------------------------------------------------------------



 



14. NO FORCE MAJEURE
     The Issuer’s, the Lessor’s and the Manager’s obligations under this
Agreement are unconditional and shall not be subject to suspension, delay or
interruption on account of the occurrence of any event, whether or not such
event is beyond its control.
15. CURRENCY/BUSINESS DAY
     15.1 US Currency.  All sums payable under this Agreement shall be paid in
US Dollars.
     15.2 Payment Date.  Notwithstanding anything to the contrary contained
herein, if any date on which a payment becomes due hereunder is not a Business
Day, then such payment may be made on the next succeeding Business Day with the
same force and effect as if made on such scheduled date.
16. INDEMNIFICATION
     16.1 Issuer.  The Issuer shall defend, indemnify and hold the Manager (and
the Back-up Manager or any Replacement Manager, after a Management Replacement
Date) harmless from and against any and all Claims incurred by or asserted
against the Manager to the extent resulting or arising from the Issuer’s failure
to comply with or perform its obligations under this Agreement, except for
Claims which arise out of the Manager’s willful misconduct, negligence or
failure to comply with or perform its obligations under this Agreement.  The
Manager subordinates its claims against the Issuer under this Section 16.1 to
all claims which have priority in payment under Sections 302(d) and (e) of the
Indenture, and further agrees that any such claims shall (i) be non-recourse to
the Issuer, (ii) only be payable at the times and in the amounts for which funds
are available for such purpose pursuant to Sections 302(d) and (e) of the
Indenture and (iii) not constitute a “claim” (as defined in Section 101(5) of
the Bankruptcy Code) against the Issuer.
     16.2 EXLP.  EXLP agrees to, and hereby does, indemnify and hold harmless
each Entitled Party and their respective officers, directors, employees and
agents (each of the foregoing, an “MA Indemnified Party”) against any and all
“Claims” (as defined in the Bankruptcy Code) (including costs of defense and
legal fees and expenses) which may be incurred or suffered by such MA
Indemnified Party (except to the extent caused by the gross negligence or
willful misconduct of such MA Indemnified Party) as a result of claims, actions,
suits or judgments asserted or imposed against such MA Indemnified Party and
arising out of (i) any action or inaction by the Manager (including the Back-up
Manager or any Replacement Manager) that is contrary to the terms of this
Agreement, (ii) a material breach by the Manager (including the Back-up Manager
or any Replacement Manager) of its representations and covenants set forth in
this Agreement, (iii) any information certified in any schedule or report
delivered by the Manager (including the Back-up Manager or any Replacement
Manager), being untrue in any material respect as of the date of such
certification, or (iv) the use or operation of the Owner Compressors; provided
that the foregoing indemnity shall in no way be deemed to impose on EXLP any
obligation to reimburse an MA Indemnified Party for losses arising solely from
the financial inability of the related User with respect to a User Contract to
make contract and other service-related payments.

27



--------------------------------------------------------------------------------



 



     16.3 Survival.  The obligations of EXLP (or any EXLP Affiliate acting as
the Manager) and the Issuer under this Section 16 shall survive the resignation
or removal of the Manager and the termination of this Agreement.
17. NO BANKRUPTCY PETITION AGAINST THE ISSUER OR THE LESSOR
     Neither the Manager nor any Replacement Manager will, prior to the date
that is one (1) year and one (1) day after the payment in full of all
Outstanding Obligations, institute against the Issuer, or join any other Person
in instituting an Insolvency Proceeding against the Issuer or the Lessor. This
Section 17 shall survive the termination of this Agreement.
18. REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE LESSOR
     Each of the Issuer and the Lessor hereby makes the following
representations and warranties for the benefit of each Entitled Party, which
representations and warranties are made as of the Closing Date (unless otherwise
indicated).
     18.1 Organization and Good Standing.  It is duly organized, validly
existing and in good standing, under the laws of the State of Delaware with the
requisite power and authority to own its properties and to conduct its business
as such properties are currently owned and such business is currently conducted,
had at all relevant times, and now has, power, authority, and legal right to
perform its obligations under this Agreement, and does not conduct business
under any other name.
     18.2 Due Qualification.  It is qualified to transact business in each
jurisdiction and has obtained all necessary licenses and approvals as required
under Applicable Law, in each case, where the failure to be so qualified,
licensed or approved, could reasonably be expected to materially and adversely
affect (x) its ability to perform its obligations under and comply with the
terms of this Agreement or (y) the rights and remedies of the Manager hereunder.
     18.3 Power and Authority.  It has the requisite power and authority to
execute and deliver this Agreement and to carry out its terms.  The execution,
delivery, and performance of this Agreement by it and all of its obligations
hereunder have been duly authorized by all necessary action, and this Agreement
has been duly executed and delivered by it.
     18.4 Enforceable Obligations.  This Agreement, when duly executed and
delivered by it, will constitute a legal, valid, and binding obligation of it,
enforceable against it in accordance with its terms subject as to enforceability
to applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     18.5 No Violation.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated by and the fulfillment of the
terms of this Agreement and the Related Documents to which the Issuer or the
Lessor is a party will not contravene or conflict with any of the terms and
provisions of, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the certificate of incorporation and by-laws of the Issuer or the Lessor or any
material term of any indenture, agreement, mortgage, deed of trust, or other
instrument to which the

28



--------------------------------------------------------------------------------



 



Issuer or the Lessor is a party or by which it or its property or any assets is
bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust, or other instrument, other than this Agreement and the Indenture,
or violate any Applicable Law applicable to the Issuer or the Lessor.
     18.6 No Proceedings or Injunctions.  There are (i) no litigations,
proceedings or investigations pending, or, to its knowledge, threatened, before
any court, regulatory body, administrative agency, or other tribunal or
Governmental Authority (A) asserting the invalidity of this Agreement,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement, or (C) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect the performance of its
obligations under, or the validity or enforceability of, this Agreement and
(ii) no injunctions, writs, restraining orders or other orders in effect against
it that would adversely affect its ability to perform under this Agreement.
     18.7 Compliance with Law.  It:
     (i) is not in violation of any Applicable Laws to which it is subject, the
violation of which could reasonably be expected to materially and adversely
affect the ability of the Issuer or the Lessor to perform its obligations under
and comply with the terms of this Agreement and any other Related Document to
which it is a party;
     (ii) has not failed to obtain any licenses, permits, franchises or other
governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property or the conduct of
its business including, without limitation, with respect to transactions
contemplated by this Agreement and the other Related Documents to which it is a
party; and
     (iii) is not in violation in any respect of any term of its Organizational
Documents or any agreement (including any User Contract) or other instrument to
which it is a party or by which it may be bound, which violation, individually
or in the aggregate, could reasonably be expected to materially and adversely
affect the business or condition (financial or otherwise) of the Issuer or the
Lessor individually or the Issuer and its Subsidiaries taken as a whole, or the
interest of the Noteholders or any Series Enhancer in any Contributed Asset;
     18.8 Principal Place of Business; Operations in the United States.  The
principal place of business and chief executive office of  the Issuer and of the
Lessor is at 16666 Northchase Drive, Houston, Texas 77060 and has been
maintained at such address since its formation.
     18.9 Approvals.  All approvals, authorizations, consents, orders or other
actions of any Person required to be obtained by it in connection with the
execution and delivery of this Agreement have been or will be taken or obtained
on or prior to the Closing Date.
     18.10 Governmental Consent.  No consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority is or
will be necessary or required on its part in connection with the execution and
delivery of this Agreement, except for any such

29



--------------------------------------------------------------------------------



 



consents, approvals and authorizations that have been obtained, and all filings,
registrations and qualifications that have been made, on or prior to the Closing
Date.
     18.11 Ordinary Course.  The transactions contemplated by this Agreement are
being consummated in furtherance of its ordinary business purposes and
constitute a practical and reasonable course of action by it designed to improve
its financial position, with no contemplation of insolvency and with no intent
to hinder, delay or defraud any of its present or future creditors.
     18.12 Taxes.  It has filed or caused to be filed all tax returns which, to
its knowledge, are required to be filed by the Issuer or the Lessor.  All Taxes
against the Issuer or the Lessor or their property which have become due have
been paid (other than any amount of Taxes the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of the
Issuer or the Lessor or other appropriate provisions therefor as may be required
by GAAP have been made), and no tax Lien other than as would constitute a
Permitted Encumbrance has been filed against the Issuer or the Lessor or their
property and, to its knowledge, no Claim is being asserted, with respect to any
such Taxes.
19. REPRESENTATIONS AND WARRANTIES OF THE MANAGER
     The Manager hereby makes the following representations and warranties for
the benefit of each Entitled Party, which representations and warranties are
made as of the Closing Date (unless otherwise indicated).
     19.1 Organization and Good Standing.  It is duly organized, validly
existing and in good standing and in compliance under the laws of its State of
organization, with the requisite power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted, had at all relevant times, and now has, power,
authority, and legal right to perform its obligations under this Agreement, and
does not conduct business under any other name.
     19.2 Due Qualification.  It is qualified to transact business in each
jurisdiction and has obtained all necessary licenses and approvals as required
under Applicable Law, in each case, where the failure to be so qualified,
licensed or approved, could reasonably be expected to materially and adversely
affect (x) its ability to perform its obligations under and comply with the
terms of this Agreement or (y) the rights and remedies of the Issuer hereunder.
     19.3 Power and Authority.  It has the requisite power and authority to
execute and deliver this Agreement and to carry out its terms.  The execution,
delivery, and performance of this Agreement by it and all of its obligations
hereunder has been duly authorized by all necessary action, and this Agreement
has been duly executed and delivered by it.
     19.4 Enforceable Obligations.  This Agreement, when duly executed and
delivered by it, will constitute a legal, valid, and binding obligation of it,
enforceable against it in accordance with its terms subject as to enforceability
to applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or other laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

30



--------------------------------------------------------------------------------



 



     19.5 No Violation.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated by and the fulfillment of the
terms of this Agreement and the Related Documents to which the Manager is a
party will not contravene or conflict with any of the terms and provisions of,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the certificate of
incorporation and by-laws of the Manager, or any material term of any indenture,
agreement, mortgage, deed of trust, or other instrument to which the Manager is
a party or by which it or its property or assets is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust, or other
instrument, other than this Agreement and the Indenture, or violate any
Applicable Law applicable to the Manager.
     19.6 No Proceedings or Injunctions.  There are (i) no litigations,
proceedings or investigations pending, or, to its knowledge, threatened, before
any court, regulatory body, administrative agency, or other tribunal or
Governmental Authority (A) asserting the invalidity of this Agreement,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement, or (C) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect the performance of its
obligations under, or the validity or enforceability of, this Agreement and
(ii) no injunctions, writs, restraining orders or other orders in effect against
it that would adversely affect its ability to perform under this Agreement.
     19.7 Compliance with Law.
     The Manager:
     (i) is not in violation of any Applicable Laws to which it is subject, the
violation of which could reasonably be expected to materially and adversely
affect the ability of the Manager to perform its obligations under and comply
with the terms of this Agreement and any other Related Document to which it is a
party;
     (ii) has not failed to obtain any licenses, permits, franchises or other
governmental authorizations which failure could reasonably be expected to
materially and adversely affect the ownership of its property or the conduct of
its business including, without limitation, with respect to transactions
contemplated by this Agreement and the other Related Documents to which it is a
party; and
     (iii) is not in violation in any respect of any term of any agreement
(including any User Contract), certificate of incorporation, by-law or other
instrument to which it is a party or by which it may be bound, which violation,
individually or in the aggregate, could reasonably be expected to materially and
adversely affect the business or condition (financial or otherwise) of the
Manager individually, or the Manager and its Subsidiaries taken as a whole, or
the interest of the Noteholders or any Series Enhancer in any Contributed Asset;
     19.8 Principal Place of Business; Operations in the United States.  Its
principal place of business and chief executive office is at 16666 Northchase
Drive, Houston, Texas 77060 and has

31



--------------------------------------------------------------------------------



 



been maintained at such address or formerly at 4444 Brittmoore Road, Houston,
Texas 77041 since its formation.
     19.9 Approvals.  All approvals, authorizations, consents, orders or other
actions of any Person required to be obtained by it in connection with the
execution and delivery of this Agreement have been or will be taken or obtained
on or prior to the Closing Date.
     19.10 Governmental Consent.  No consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority is or
will be necessary or required on its part in connection with the execution and
delivery of this Agreement, except for any such consents, approvals and
authorizations that have been obtained, and all filings, registrations and
qualifications that have been made, on or prior to the Closing Date.
     19.11 Ordinary Course.  The transactions contemplated by this Agreement are
being consummated in furtherance of its ordinary business purposes and
constitute a practical and reasonable course of action by it designed to improve
its financial position, with no contemplation of insolvency and with no intent
to hinder, delay or defraud any of its present or future creditors.
     19.12 Identification Marks.  The Manager shall use its best efforts to
cause, within one ninety (90) days after the Closing Date, and at all times
thereafter, to be affixed and shall keep and maintain, prominently displayed on
each Owner Compressor acquired by the Issuer or the Lessor on the Closing Date
or thereafter, a sticker with the phrase “This Equipment is owned by Exterran or
an Affiliated Company and is subject to a security interest in favor of a
financial institution and a sale or other disposition of this Equipment may
violate the rights of such financial institution. For more information, call
Vice President Finance and Treasury at 281-836-7000, with appropriate changes
thereto specified by the Requisite Global Majority as may be required by
Applicable Law in order to provide notice that the Owner Compressors serve as
collateral for a financing arrangement. The Manager shall not allow any
inconsistent sticker on any of the Owner Compressors.
     19.13 Taxes.  It has filed or caused to be filed all tax returns which, to
its knowledge, are required to be filed by the Manager.  All Taxes against the
Manager or any of its property which have become due have been paid (other than
any amount of Taxes the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the  Manager or other
appropriate provisions therefor as may be required by GAAP have been made), and
no tax Lien other than as would constitute a Permitted Encumbrance has been
filed against the Manager or its property and, to its knowledge, no Claim is
being asserted, with respect to any such Taxes.
     19.14 Omnibus Agreement. A true, complete and correct copy of the Omnibus
Agreement is attached as Schedule 19.14 hereto.
20. GENERAL
     20.1 Notices. All demands, notices and communications hereunder shall be
made in writing, personally delivered, by e-mail or by facsimile, or sent by
internationally recognized overnight courier service, to the following addresses
and facsimile numbers:

32



--------------------------------------------------------------------------------



 



          To the Manager:
 
         
    EXTERRAN PARTNERS, L.P.
16666 Northchase Drive
Houston, Texas 77060
 
  Telephone:   (281) 836-7895
 
  Facsimile:   (281) 836-8895
 
  Attention:   David S. Miller
 
  Email:   David.Miller@exterran.com
 
       
 
  With a    
 
  copy to:   Dave Edelmaier
 
      Telephone: (281) 836-7106
 
      Facsimile: (281) 836-8106
 
      Email: Dave.Edelmaier@exterran.com
 
       
 
        To the Issuer:
 
            EXLP ABS 2009 LLC
16666 Northchase Drive
Houston, Texas 77060
 
  Telephone:   (281) 836-7895
 
  Facsimile:   (281) 836-8895
 
  Attention:   David S. Miller
 
  Email:   David.Miller@exterran.com
 
       
 
  With a    
 
  copy to:   Dave Edelmaier
 
      Telephone: (281) 836-7106
 
      Facsimile: (281) 836-8106
 
      Email: Dave.Edelmaier@exterran.com
 
       
 
        To the Lessor:
 
            EXLP ABS Leasing 2009 LLC
16666 Northchase Drive
Houston, Texas 77060
 
  Telephone:   (281) 836-7895
 
  Facsimile:   (281) 836-8895
 
  Attention:   David S. Miller
 
  Email:   David.Miller@exterran.com
 
       
 
  With a    
 
  copy to:   Dave Edelmaier
 
      Telephone: (281) 836-7106
 
      Facsimile: (281) 836-8106
 
      Email: Dave.Edelmaier@exterran.com
 
       

33



--------------------------------------------------------------------------------



 



          To the Indenture Trustee:
 
            Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street and Marquette Avenue
Minneapolis, MN 55479
 
  Telephone:   (612) 667-8058
 
  Facsimile:   (612) 667-3464
 
  Attention:   Corporate Trust Services — Asset-Backed Administration
 
  Email:   chad.d.schafer@wellsfargo.com
 
        To the Deal Agent:
 
            Wells Fargo Securities, LLC
Commercial Operating Asset Finance
301 S. College St., Mailcode: NC0174
Charlotte, North Carolina 28288
 
  Telephone:   (704) 383-9664
 
  Facsimile:   (704) 374-3254
 
  Attention:   Michael Metallo
 
  Email:   michael.metallo@wachovia.com
 
        If there is an Event of Default under Section 12 hereof, then:
 
        To the Back-up Manager:
 
            Caterpillar Inc.
100 NE Adams Street
Peoria, Illinois 61629
 
  Telephone:   (309) 675-1000
 
  Facsimile:   (309) 675-6620
 
  Attention:   General Counsel
 
        To each Rating Agency:
 
            At the address as set forth in the related Supplement
 
        To the Indenture Trustee, as Intercreditor Collateral Agent under the
Intercreditor Agreement:
 
            At the address set forth above

Notice shall be effective and deemed received (a) two days after being delivered
to the courier service, if sent by courier, (b) upon receipt of confirmation of
transmission, if sent by telecopy or e-mail, or (c) when delivered, if delivered
by hand. Any party may alter the address to which communications are to be sent
by giving notice of such change of address in conformity with

34



--------------------------------------------------------------------------------



 



these provisions for giving notice and by otherwise complying with any
applicable terms of this Agreement.
     20.2 Attorneys’ Fees.  If any proceeding is brought for enforcement of this
Agreement or because of an alleged dispute, breach or default in connection with
any provision of this Agreement, the prevailing party shall be entitled to
recover, in addition to other relief to which it may be entitled, reasonable
attorneys’ fees and other costs incurred in connection therewith.
     20.3 Further Assurances. Each of the Issuer, the Lessor and the Manager
agrees to do such further acts and things and to execute and deliver such
additional assignments, agreements, powers and instruments as are reasonably
required to carry into effect the purposes of this Agreement.
     20.4 Severability.  If any provision of this Agreement is held to be in
conflict with any applicable statute or rule of law or is otherwise held to be
unenforceable for any reason whatsoever, such circumstances shall not have the
effect of rendering the provision in question inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision or
provisions herein contained invalid, inoperative, or unenforceable to any extent
whatsoever. The invalidity of any one or more phrases, sentences, clauses or
Sections of this Agreement shall not affect the remaining portions of this
Agreement, or any part thereof.
     20.5 Assignability and Successors.  This Agreement shall be binding upon
and inure to the benefit of, and be enforceable by, the Issuer (for its own
account and on behalf of the Lessor) and the Manager, and their respective
successors in interest or permitted assigns; provided, however, that: 
(a) except as provided in Section 2.5(a), this Agreement and the rights and
duties of the Manager hereunder may not be assigned by the Manager to any other
Person, without the prior written consent of the Issuer, the Indenture Trustee
and the Requisite Global Majority; and (b) the Issuer and the Lessor may charge,
assign, pledge or hypothecate their rights (but not their obligations) under
this Agreement pursuant to the Related Documents.  The Manager hereby
acknowledges that the Issuer and the Lessor will assign all of their rights,
title and interest under this Agreement to the Indenture Trustee, and that each
Series Enhancer will be a beneficiary of such assignments, and agrees that each
such assignee and beneficiary shall be express third party beneficiaries of this
Agreement and shall be entitled to enforce the rights and obligations hereunder
as though it were a party hereto.  Each party hereto agrees that, if the
Indenture Trustee shall fail to act hereunder as directed by the Requisite
Global Majority at any time at which it is so required hereby or by any other
Related Document, then the Requisite Global Majority shall be entitled to
directly enforce the provisions of this Agreement or take any such action
directly in its own capacity or on behalf of the Indenture Trustee in accordance
with the terms of this Agreement and, in the event any party receives
instructions from both the Indenture Trustee and the Requisite Global Majority,
such party may act on and rely upon the instructions from the Requisite Global
Majority. The Manager hereby consents to such assignments.  The Manager shall
give the Rating Agencies, if any, prior notice of any assignment of the
Manager’s rights or obligations hereunder effected pursuant to this
Section 20.5.
     20.6 Waiver.  Waiver of any term or condition of this Agreement (including
any extension of time required for performance) shall be effective only if in
writing and shall not be construed as a waiver of any subsequent breach or
waiver of the same term or condition or a

35



--------------------------------------------------------------------------------



 



waiver of any other term or condition of this Agreement. No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver hereof.
     20.7 Headings.  The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.
     20.8 Schedules and Exhibits. The schedules and exhibits attached hereto and
referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.
     20.9 Counterparts; Electronic Mail. (i) This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts. (ii) Any signature required with respect to
this Agreement may be provided via electronic mail or facsimile, provided that
any delivery by electronic mail shall be effective only if transmitted in .pdf
format, .tif format or other format in which the text is not readily modifiable
by any recipient thereof.. A signature provided via electronic mail or facsimile
shall be deemed to be the same, and have the same legal effect, validity, and
enforceability, as an original signature.
     20.10 Entire Agreement; Amendments.  This Agreement represents the entire
agreement between the parties with respect to the subject matter hereof and may
not be amended or modified except by an instrument in writing signed by the
parties hereto and approved by the Requisite Global Majority. The Manager shall
send prior notice of any amendment or modification to the Rating Agencies, if
applicable.
     20.11 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT GIVING EFFECT
TO THE PRINCIPLES OF CONFLICTS OF LAW, THAT WOULD RESULT IN APPLICATION OF LAWS
OTHER THAN NEW YORK, AND THE RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES
HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     20.12 CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
THE MANAGER, THE ISSUER OR THE LESSOR (HEREAFTER IN THIS SECTION, COLLECTIVELY,
THE “CONSENTING PARTIES”), ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE STATE OF NEW YORK AND EACH OF THE CONSENTING PARTIES HEREBY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF ENFORCING THIS
AGREEMENT, EACH OF THE CONSENTING PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING. EACH OF THE CONSENTING PARTIES HEREBY IRREVOCABLY APPOINTS AND
DESIGNATES CT CORPORATION SYSTEM HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, ITS TRUE AND LAWFUL

36



--------------------------------------------------------------------------------



 



ATTORNEY-IN-FACT AND DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE OF ACCEPTING
SERVICE OF LEGAL PROCESS AND EACH OF THE CONSENTING PARTIES AGREES THAT SERVICE
OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON
SUCH PERSON. EACH OF THE CONSENTING PARTIES SHALL MAINTAIN THE DESIGNATION AND
APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THIS
AGREEMENT AND THE INDENTURE SHALL HAVE BEEN PAID IN FULL. IF SUCH AGENT SHALL
CEASE TO SO ACT FOR ANY OF THE CONSENTING PARTIES, SUCH PARTY SHALL IMMEDIATELY
DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE INDENTURE TRUSTEE
AND SHALL PROMPTLY DELIVER TO THE INDENTURE TRUSTEE EVIDENCE IN WRITING OF SUCH
OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT. EACH OF THE CONSENTING PARTIES
HEREBY CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL, FEDERAL EXPRESS OR
SIMILAR COURIER SERVICE AT THE ADDRESS AT WHICH NOTICES ARE TO BE GIVEN, IT
BEING AGREED THAT SERVICE IN SUCH MANNER SHALL CONSTITUTE VALID SERVICE UPON
SUCH PARTY AND ITS SUCCESSORS AND ASSIGNS IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION SHALL AFFECT THE
RIGHT OF ANY SUCH PARTY OR ITS SUCCESSORS AND ASSIGNS TO SERVICE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
     20.13 Waiver of Immunity.  To the extent that any party hereto or any of
its property is or becomes entitled at any time to any immunity on the grounds
of sovereignty or otherwise from any legal actions, suits or proceedings, from
set-off or counterclaim, from the jurisdiction or judgment of any competent
court, from service of process, from execution of a judgment, from attachment
prior to judgment, from attachment in aid of execution, or from execution prior
to judgment, or other legal process in any jurisdiction, such party, for itself
and its successors and assigns and its property, does hereby irrevocably and
unconditionally waive, and agrees not to plead or claim, any such immunity with
respect to its obligations, liabilities, or any other matter under or arising
out of or in connection with this Agreement, the other Related Documents or the
subject matter hereof or thereof, subject, in each case, to the provisions of
the Related Documents and mandatory requirements of Applicable Law.
     20.14 Judgment Currency. The parties hereto (A) acknowledge that the
matters contemplated by this Agreement are part of a financing transaction and
(B) hereby agree that (i) specification and payment of US Dollars is of the
essence, (ii) US Dollars shall be the currency of account in the case of all
obligations under the Related Documents unless otherwise expressly provided
herein or therein, (iii) the payment obligations of the parties under the
Related Documents shall not be discharged by an amount paid in a currency or in
a place other than that specified with respect to such obligations, whether
pursuant to a judgment or otherwise, except to the extent actually received by
the Person entitled thereto and converted into US Dollars by such Person (it
being understood and agreed that, if any transaction party shall so receive an
amount in a currency other than US Dollars, it shall (A) if it is not the Person
entitled to receive payment, promptly return the same (in the currency in which
received) to the Person from whom it was received or (B) if it is the Person
entitled to receive payment, either, in its sole discretion, (x) promptly return
the same (in the currency in which received) to the Person from whom it was
received or (y) subject to reasonable commercial practices, promptly cause the
conversion of the

37



--------------------------------------------------------------------------------



 



same into US Dollars, (iv) to the extent that the amount so paid on prompt
conversion to US Dollars under normal commercial practices does not yield the
requisite amount of US Dollars, the obligee of such payment shall have a
separate cause of action against the party obligated to make the relevant
payment for the additional amount necessary to yield the amount due and owing
under the Related Documents, (v) if, for the purpose of obtaining a judgment in
any court with respect to any obligation under any of the Related Documents, it
shall be necessary to convert to any other currency any amount in US Dollars due
thereunder and a change shall occur between the rate of exchange applied in
making such conversion and the rate of exchange prevailing on the date of
payment of such judgment, the obligor in respect of such obligation will pay
such additional amounts (if any) as may be necessary to insure that the amount
paid on the date of payment is the amount in such other currency which, when
converted into US Dollars and transferred to New York City, New York, in
accordance with normal banking procedures, will result in realization of the
amount then due in US Dollars and (vi) any amount due under this paragraph shall
be due as a separate debt and shall not be affected by or merged into any
judgment being obtained for any other sum due under or in respect of the Related
Documents. In no event, however, shall the respective judgment debtor be
required to pay a larger amount in such other currency, at the rate of exchange
in effect on the date of payment than the amount of US Dollars stated to be due
under the respective Related Document, so that in any event the obligations of
the respective judgment debtor under the Related Document will be effectively
maintained as US Dollar obligations.
     20.15 Limitation on Payment.  Any amounts payable by the Issuer hereunder
are contingent upon the availability of funds to make such payment in accordance
with the provisions of the Indenture, to the extent such funds are available,
and shall not constitute a “Claim” (as defined in Section 101(5) of the
Bankruptcy Code) against the Issuer in any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings involving the Issuer.
     20.16 Rights of Series Enhancer.  All of the rights and privileges (but not
duties or obligations) granted to the Series Enhancer of a Series of Notes
hereunder or under any other Related Document shall vest in the Deal Agent for
such Series of Notes so long as (i) such Series of Notes does not have the
benefit of an Enhancement Agreement, or (ii) if such Series of Notes has the
benefit of an Enhancement Agreement, a Series Enhancer Default has occurred and
is continuing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS]

38



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  EXTERRAN PARTNERS, L.P.    
 
           
 
  By:   EXLP GENERAL PARTNER, L.P., its general partner  
 
           
 
  By:   EXLP GP, LLC, its general partner    
 
           
 
  By:   /s/ David S. Miller
 
   
 
  Name:   David S. Miller    
 
  Title:   Vice President and Chief Financial Officer    
 
           
 
                EXLP ABS 2009 LLC, a Delaware LLC    
 
           
 
  By:
Name:   /s/ David S. Miller
 
David S. Miller    
 
  Title:   Vice President and Chief Financial Officer    
 
                EXLP ABS LEASING 2009 LLC, a Delaware LLC    
 
           
 
  By:
Name:   /s/ David S. Miller
 
David S. Miller    
 
  Title:   Vice President and Chief Financial Officer    

Management Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Indenture Trustee

         
By:
Name:
  /s/ Melissa Philibert
 
Melissa Philibert    
Title:
  Vice President    

Management Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
FORM OF ASSET BASE CERTIFICATE
EXLP ABS 2009 LLC ASSET BASE CERTIFICATE

                      Collection Period Ended       I.   The Asset Base is equal
to the lesser of (1) Debt Limit or (2) Net Revenue Limit or (3) the Free Cash
Flow Limit    
 
          i)   Asset Base    
 
          iii)   Aggregate Note Principal Amount    
 
                   
 
          iv)   Excess Asset Base / <Asset Base Deficiency>    
 
                   
 
                        1)       Debt Limit (i plus ii)    
 
          i)   All Money and Eligible Investments on deposit in Purchase
Accouint    
 
          ii)   a x (b – c)    
 
              a) Advance Rate    
 
              b) Aggregate Depreciated Value    
 
              c) Excluded Depreciated Value    
 
                        2)       Net Revenue Limit ( i )/((ii) x (iii))    
 
          i)   Annualized Net Revenue    
 
          ii)   Average Hedged Rate    
 
          iii)   Multiplication Factor    
 
                        3)       Free Cash Flow Limit    
 
          i)   Annualized Pro-Forma Gross Compressor Contract Revenue    
 
          ii)   Management Fee Rate    
 
          iii)   Annulaized Reimbusable Expenses    
 
                   
 
          iv)   Net Revenue    
 
          v)   Net Revenue Multiple    
 
                   
 
          vi)   Free Cash Flow Limit    
 
                   
 
                    II.   Aggregate Note Principal Balance    
 
          i)   Series 1 — Warehouse    
 
          ii)   Series 2    

The undersigned Responsible Officer of Exterran hereby certifies that he has
been designated to execute this Asset Based Certificate on behalf of the Manager
and, to the best of his knowledge and belief, (i) the Manager and the Issuer are
in compliance with all material requirements of the Indenture, the Management
Agreement and all related documents, (ii) there are no on-going Events of
Default, Manager Defaults or Trigger Events, and (iii) the information contained
in this Asset Base Certificate is true and accurate in all material respects.
EXLP ABS 2009 LLC

         
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
       

Management Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
CREDIT AND COLLECTION POLICY
******

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
FORM OF MANAGER REPORT
EXLP ABS 2009 LLC
Manager’s Report
_____ DATE _______

                 
Collection Period Ended Date
               
 
             
Determination Date
               
 
             
Payment Date
               
 
             
 
               
Conditions Existing
               
Commitment Termination Date
          ( Y or N )
 
             
Trigger Event
          ( Y or N )
 
             
Manager Default
          ( Y or N )
 
             
Event of Default
          ( Y or N )
 
             
Hedge Requirements Met
          ( Y or N )
 
             
 
               
Report on Hedging
               
Asset Base
               
 
             
Aggregate Note Principal Amount
               
 
             
Hedged Notional
               
 
             
Hedged Percentage of Notes
               
 
               
Available Distribution Amount (Before Advance Payments)
               
Securitization Collections
  $ —          
 
             
Proceeds from Purchase Account
  $ —          
 
             
Manager Advances
  $ —          
 
             
Account Earnings (Trust, Purchase)
  $ —          
 
             
Indemnity payments made by, or on behalf of, the Manager
  $ —          
 
             
Payments made by the Interest Rate Hedge Provider(s)
  $ —          
 
             
 
  $ —          
 
               
Less : Early Distributions under Section 3.02(c)
  $ —          
 
             
Remaining Available Distributions
  $ —          
 
             
 
               
Management & Overhaul Expenses
               
 
               
Exterran S&A Fee
               
S&A Fee for Collection Period
  $ —          
S&A Fee already paid to the Manager
  $ —          
 
             
Net S&A Fee payable
  $ —          
 
             
 
               
Exterran Operations Fee
               
Operations Fee for Collection Period
  $ —          
Operations Fee already paid to the Manager
  $ —          
 
             
Net Operations Fee payable
  $ —          
 
             
 
               
Overhaul Fee
               
Overhaul Fee for Collection Period
  $ —          
Overhaul Fee already paid to the Manager
  $ —          
 
             
Net Overhaul Fee payable
  $ —          
 
             
 
               
Incentive Management Fee
               
Incentive Fee for Collection Period
  $ —          
Incentive Fee already paid to the Manager
  $ —          
 
             
Net Incentive Fee payable
  $ —          
 
             
Early Distribution of Excess Cash
  $ —          
 
             
Reimbursable Services, If any
               
________________________________________
  $ —          
________________________________________
  $ —          
________________________________________
  $ —          
 
             
 
  $ —          
 
             
Amounts Payable under clauses (1) — (19) of Section 302(d) at the Payment Date
  $ —          
Remaining Distribution Amount at Payment Date
  $ —          
Percentage of Required Distributions
               

Trust Account Waterfall

                                              Remaining               Payment
Amount     Distribution Amount   Available Distribution Amount           $ —    
  1    
To the Indenture Trustree, the Indenture Trustee’s Fees and Indemnified Amounts
  $ —       —     2    
To the Manager, reimbursement for any unpaid Manager Advances
            —     3    
To the Manager, any Management Fee then due and payable, net of previous
distributions
    —       —     4    
To the Manager (having previously paid the Back-up Manager Fee) reimbursement of
the Back-up Manager Fee
            —     5    
If the Manager is not an Exterran Affiliate, first, payment to insurance
providers of amounts due in respect of Property and Liability Insurance premiums
and second, to the Control Party for each Series unreimbursed premiums in
respect of Propert and Lia
            —     6    
To each Interest Rate Hedge Provider, the following scheduled payments (other
than termination payments) and accrued interest thereon on a pro rata basis
  $ —       —          
Scheduled payment on Trade No. ____________ Counter Party : _____________)
                       
Scheduled payment on Trade No. ____________ Counter Party : _____________)
                       
Scheduled payment on Trade No. ____________ Counter Party : _____________)
                       
Scheduled payment on Trade No. ____________ Counter Party : _____________)
                  7    
To the Series Enhancer, the Premium then due and payable
            —     8    
To the Series Account for each Series of Notes Outstanding, Interest Payments
for each Series
  $ —       —          
i) Series 1
                       
ii) Series 2
                  9    
Commitment Fees
                    (A)  
To the Series Account for each Series of Warehouse Notes then Outstanding any
Commitment Fees then due and payable
            —       (B)  
To each Series Enhancer, all Series Enhancer Commitment Fees then due and
payable
            —     10    
To the Manager, the Overhaul Fee, net of any amounts previously distributed.
            —     11    
To the Series Account for each Series the following amounts when due and owing:
                    (A)  
Minimum Principal Payments for each Series of Outstanding Notes
            —       (B)  
Prorata to each Interest Rate Hedge Provider, Note Partial Termination Amounts
due and payable
            —     12    
To each Series Account any Scheduled Principal Payment Amount then due and owing
            —     13    
To the Series Account for each Series, the Supplemental Principal Payment Amount
            —     14    
To the Manager, if not an Exterran Affiliate, any Management Related Expenses
            —     15    
To the Manager, any Excess Operations Expenses and any Excess S&A Expenses
            —     16    
To the Manager, any Incentive Management Fee due and payable, net of any
previous distributions
  $ —       —     17    
Prorata to each Interest Rate Hedge Provider any unpaid termination payments
plus interest
            —     18    
Any indemnification payments or other amounts owing as delineated in Section 302
of the Indenture
            —     19    
To the Manager, if an Exterran Affiliate, any indemnification amount owing to
the Manager
            —     20    
To the Issuer or its designee, any remaining Available Distribution Amount
            —  

The undersigned Responsible Officer of Exterran hereby certifies that he has
been designated to execute this Manager’s Report on behalf of the Manager and,
to the best of his knowledge, (i) the Manager and the Issuer are in compliance
with all material requirements of the Indenture, the Management Agreement and
all related documents, (ii) there are no on-going Events of Default, Manager
Defaults or Trigger Events, and (iii) the information contained in this
Managers’ Report is true and accurate in all material respects.
EXTERRAN ENERGY SOLUTIONS, L.P.

         
By:
       
 
 
 
   
 
       
Name:
       
 
 
 
   
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
OVERHAUL POLICY
******

 



--------------------------------------------------------------------------------



 



Schedule 5.7(a)

                  Exterran Global Insurance             Program            
October 2009             Coverage   Insurer   Limits/   Sub-Limits
General Liability
  AIU     1,000,000      
Umbrella Liability
  AIU     25,000,000      
 
               
Property
  Ace (Starr Tech)     100,000,000      
Earthquake
        50,000,000     sub-limit
Calif. Earthquake
        5,000,000     sub-limit
Flood
        50,000,000     sub-limit
Flood (Zones A&V)
        5,000,000     sub-limit
Windstorm
        50,000,000     sub-limit
Business Interruption
        15,000,000     sub-limit
Inland Transit
        5,000,000     sub-limit
Rental Equipment
        5,000,000     sub-limit
Newly Acquired Property
        15,000,000     sub-limit

 



--------------------------------------------------------------------------------



 



Schedule 19.14
COPY OF OMNIBUS AGREEMENT
Incorporated by reference to Exhibit 10.5 to Exterran Partners, L.P.’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 2010.

 